Exhibit 10.1

Execution Version

$25,000,000 SENIOR SECURED TERM LOAN FACILITY

CREDIT AGREEMENT

dated as of December 15, 2014,

among

XCERRA CORPORATION

AND

EVERETT CHARLES TECHNOLOGIES LLC

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent



--------------------------------------------------------------------------------

Table of Contents

 

Page   SECTION 1 DEFINITIONS      1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     27    SECTION 2 AMOUNT AND TERMS OF TERM COMMITMENTS      27   

2.1

 

Term Commitments

     27   

2.2

 

Procedure for Term Loan Borrowing

     27   

2.3

 

Repayment of Term Loans

     28   

2.4

 

Reserved

     28   

2.5

 

Reserved

     28   

2.6

 

Reserved

     28   

2.7

 

Reserved

     28   

2.8

 

Reserved

     28   

2.9

 

Fees

     28   

2.10

 

Reserved

     29   

2.11

 

Optional Loan Prepayments

     29   

2.12

 

Mandatory Prepayments

     29   

2.13

 

Conversion and Continuation Options

     30   

2.14

 

[Reserved]

     31   

2.15

 

Interest Rates and Payment Dates

     31   

2.16

 

Computation of Interest and Fees

     31   

2.17

 

Inability to Determine Interest Rate

     31   

2.18

 

Pro Rata Treatment and Payments

     32   

2.19

 

Illegality; Requirements of Law

     34   

2.20

 

Taxes

     36   

2.21

 

Indemnity

     39   

2.22

 

Change of Lending Office

     40   

2.23

 

Substitution of Lenders

     40   

2.24

 

Reserved

     41   

2.25

 

Joint and Several Liability of the Borrowers

     41   

2.26

 

Notes

     44   

2.27

 

Reserved

     44   

2.28

 

Xcerra as Administrative Borrower

     44    SECTION 3 RESERVED      44    SECTION 4 REPRESENTATIONS AND
WARRANTIES      44   

4.1

 

Financial Condition

     44   

4.2

 

No Change

     45   

4.3

 

Existence; Compliance with Law

     45   

4.4

 

Power, Authorization; Enforceable Obligations

     45   

4.5

 

No Legal Bar

     46   

4.6

 

Litigation

     46   

4.7

 

No Default

     46   

4.8

 

Ownership of Property; Liens; Investments

     46   

4.9

 

Intellectual Property

     46   

4.10

 

Taxes

     46   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

4.11

 

Federal Regulations

     47   

4.12

 

Labor Matters

     47   

4.13

 

ERISA

     47   

4.14

 

Investment Company Act; Other Regulations

     48   

4.15

 

Subsidiaries

     48   

4.16

 

Use of Proceeds

     48   

4.17

 

Environmental Matters

     48   

4.18

 

Accuracy of Information, Etc.

     49   

4.19

 

Security Documents

     49   

4.20

 

Solvency

     50   

4.21

 

Regulation H

     50   

4.22

 

Designated Senior Indebtedness

     50   

4.23

 

Reserved

     50   

4.24

 

Insurance

     50   

4.25

 

No Casualty

     50   

4.26

 

Patriot Act

     50   

4.27

 

OFAC

     51    SECTION 5 CONDITIONS PRECEDENT      51   

5.1

 

Conditions to Extensions of Credit

     51   

5.2

 

Post-Closing Conditions Subsequent

     55    SECTION 6 AFFIRMATIVE COVENANTS      55   

6.1

 

Financial Statements

     55   

6.2

 

Certificates; Reports; Other Information

     56   

6.3

 

Reserved

     58   

6.4

 

Payment of Taxes

     58   

6.5

 

Maintenance of Existence; Compliance

     58   

6.6

 

Maintenance of Property; Insurance

     58   

6.7

 

Inspection of Property; Books and Records; Discussions

     59   

6.8

 

Notices

     59   

6.9

 

Environmental Laws

     60   

6.10

 

Operating Accounts

     60   

6.11

 

Audits

     60   

6.12

 

Additional Collateral, Etc.

     60   

6.13

 

Reserved

     62   

6.14

 

Insider Subordinated Indebtedness

     62   

6.15

 

Reserved

     62   

6.16

 

Use of Proceeds

     62   

6.17

 

Designated Senior Indebtedness

     62   

6.18

 

Further Assurances

     62    SECTION 7 NEGATIVE COVENANTS      62   

7.1

 

Financial Condition Covenants

     63   

7.2

 

Indebtedness

     63   

7.3

 

Liens

     64   

7.4

 

Fundamental Changes

     66   

7.5

 

Disposition of Property

     66   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

7.6

 

Restricted Payments

     67   

7.7

 

Reserved

     68   

7.8

 

Investments

     68   

7.9

 

ERISA

     71   

7.10

 

Optional Payments and Modifications of Debt Instruments

     71   

7.11

 

Transactions with Affiliates

     71   

7.12

 

Sale Leaseback Transactions

     71   

7.13

 

Swap Agreements

     71   

7.14

 

Accounting Changes

     72   

7.15

 

Negative Pledge Clauses

     72   

7.16

 

Clauses Restricting Subsidiary Distributions

     72   

7.17

 

Lines of Business

     73   

7.18

 

Designation of other Indebtedness

     73   

7.19

 

Certification of Certain Equity Interests

     73   

7.20

 

Amendments to Organizational Agreements

     73   

7.21

 

Use of Proceeds

     73   

7.22

 

Subordinated Debt

     73    SECTION 8 EVENTS OF DEFAULT      73   

8.1

 

Events of Default

     73   

8.2

 

Remedies upon Event of Default

     76   

8.3

 

Application of Funds

     76   

SECTION 9 THE ADMINISTRATIVE AGENT

     77   

9.1

 

Appointment and Authority

     77   

9.2

 

Delegation of Duties

     78   

9.3

 

Exculpatory Provisions

     78   

9.4

 

Reliance by Administrative Agent

     79   

9.5

 

Notice of Default

     80   

9.6

 

Non-Reliance on Administrative Agent and Other Lenders

     80   

9.7

 

Indemnification

     80   

9.8

 

Agent in Its Individual Capacity

     81   

9.9

 

Successor Administrative Agent

     81   

9.10

 

Collateral and Guaranty Matters

     82   

9.11

 

Administrative Agent May File Proofs of Claim

     82   

9.12

 

Survival

     83    SECTION 10 MISCELLANEOUS      83   

10.1

 

Amendments and Waivers

     83   

10.2

 

Notices

     84   

10.3

 

No Waiver; Cumulative Remedies

     86   

10.4

 

Survival of Representations and Warranties

     86   

10.5

 

Expenses; Indemnity; Damage Waiver

     86   

10.6

 

Successors and Assigns; Participations and Assignments

     88   

10.7

 

Adjustments; Set-off

     91   

10.8

 

Payments Set Aside

     92   

10.9

 

Interest Rate Limitation

     92   

10.10

 

Counterparts; Electronic Execution of Assignments

     92   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

10.11

 

Severability

     92   

10.12

 

Integration

     93   

10.13

 

GOVERNING LAW

     93   

10.14

 

Submission to Jurisdiction; Waivers

     93   

10.15

 

Acknowledgements

     93   

10.16

 

Releases of Guarantees and Liens

     94   

10.17

 

Treatment of Certain Information; Confidentiality

     94   

10.18

 

Automatic Debits

     95   

10.19

 

Judgment Currency

     95   

10.20

 

Patriot Act

     96   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.1:

   Term Commitments

Schedule 4.4:

   Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.6:

   Disclosed Matters

Schedule 4.15:

   Subsidiaries

Schedule 4.17:

   Environmental Matters

Schedule 4.19(a):

   Financing Statements and Other Filings

Schedule 6.10:

   Securities Accounts

Schedule 7.2(d):

   Existing Indebtedness

Schedule 7.3(f):

   Existing Liens

Schedule 7.8:

   Existing Invesments

Schedule 7.11:

   Affiliate Transactions

Schedule 7.15:

   Negative Pledge Clauses

Schedule 7.16

   Clauses Restricting Subsidiary Distributions

EXHIBITS

 

Exhibit A:

   Form of Guarantee and Collateral Agreement

Exhibit B:

   Form of Compliance Certificate

Exhibit C:

   Form of Secretary’s/Managing Member’s Certificate

Exhibit D:

   Form of Solvency Certificate

Exhibit E:

   Form of Assignment and Assumption

Exhibits F-1 – F-4:

   Forms of U.S. Tax Compliance Certificate

Exhibit G:

   Form of Term Loan Note

Exhibit H:

   Form of Collateral Information Certificate

Exhibit I:

   Form of Notice of Borrowing

Exhibit J:

   Form of Notice of Conversion/Continuation

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of December 15, 2014, is
entered into by and among XCERRA CORPORATION, a Massachusetts corporation
(“Xcerra”), and EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability
company (“ECT” and collectively with Xcerra, the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower desires to refinance the Existing Facility;

WHEREAS, the Lenders have agreed to extend a term loan credit facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $25,000,000;

WHEREAS, each Borrower has agreed to secure all of its respective Obligations by
granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Secured Obligations by granting to the
Administrative Agent, for the ratable benefit of the Secured Parties, a first
priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of such Guarantor’s personal property assets (other than any
Excluded Assets) pursuant to the terms of the Guarantee and Collateral Agreement
and the other Security Documents.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

 

1



--------------------------------------------------------------------------------

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”: is defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.19.

“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of Xcerra and its
Subsidiaries in respect of the fiscal quarter of Xcerra ending October 31, 2014,
together with a Compliance Certificate in respect thereof as contemplated by
Section 6.2(b), the rate per annum set forth under the relevant column heading
below:

 

Level

   Consolidated Leverage Ratio    Eurodollar Loans     ABR Loans  

I

   < 1.00:1.00      2.00 %      1.00 % 

II

   > 1.00:1.00 but < 2.00:1.00      2.375 %      1.375 % 

III

   > 2.00:1.00      2.75 %      1.75 % 

Notwithstanding the foregoing, (a) (i) until the delivery of the first
Compliance Certificate required to be delivered pursuant to Section 6.2(b) in
connection with the delivery by the Borrower of the consolidated financial
statements required to be delivered to the Administrative Agent pursuant to
Sections 6.1(a), and (ii) in respect of the fiscal quarter of Xcerra ending
October 31, 2014, the Applicable Margin shall be the rates set forth in Level II
of the foregoing table, (b) if the Borrower fails to deliver the financial
statements required by Section 6.1 and the related Compliance Certificate
required by Section 6.2(b), by the respective date required thereunder after the
end of any related fiscal quarter of Xcerra, the Applicable Margin shall be the
rates set forth in Level III of the foregoing table until such financial
statements and Compliance Certificate are delivered, and (c) no reduction to the
Applicable Margin shall become effective at any time when an Event of Default
has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties, the Administrative Agent determines that the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate in any respect such that a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower, provided that the
applicable pricing tier for future periods shall be determined using the
applicable restated or adjusted financial statements.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by Section 7.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Bank Services”: any products, credit services and/or financial accommodations
previously, now, or hereafter provided to the Borrowers or any of their
Subsidiaries by SVB or any of its Affiliates, including any letters of credit,
Cash Management Services, interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Forward Contracts), as any such products or
services may be identified in SVB’s various agreements related thereto (each, a
“Bank Services Agreement”).

“Bank Services Agreement”: as defined in the definition of “Bank Services.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

3



--------------------------------------------------------------------------------

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP as in effect on
the date of this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations arising under any
Bank Services Agreement in connection with Bank Services, SVB, for its own or
any of its applicable Affiliate’s benefit, as provider of such Bank Services,
cash or Deposit Account balances having an aggregate value of at least 105% of
the aggregate amount of the Obligations of the Group Members arising under all
such Bank Services Agreements evidencing such Bank Services; or (b) except to
the extent provided under any Specified Swap Agreement with respect to
Obligations in respect of such Specified Swap Agreement, the applicable
Qualified Counterparty, as Collateral for such Obligations, cash or Deposit
Account balances or, if such Qualified Counterparty shall agree in its
reasonable discretion, other credit support, in each case pursuant to
documentation in an amount, in form and substance reasonably satisfactory to
such Qualified Counterparty. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) debt securities issued by corporate issuers made by the Borrower
in accordance with its official investment policy (as the same shall be amended

 

4



--------------------------------------------------------------------------------

from time to time), (h) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (g) of
this definition, and assets of comparable quality (as reasonably determined by
the Administrative Agent); or (i) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 50% or more of the ordinary voting power for
the election of directors of Xcerra (determined on a fully diluted basis);
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Xcerra cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) at any time, Xcerra shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each other Loan Party free and clear
of all Liens (except Liens created by the Security Documents or otherwise
permitted under Section 7.3 or a merger, disposition, consolidation or
amalgamation permitted by Sections 7.4 or 7.5).

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit H.

“Collateral-Related Expenses”: all reasonable costs and expenses of the
Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable attorneys’ fees
(including as described in Section 6.6 of the Guarantee and Collateral
Agreement), and all amounts for which the Administrative Agent is entitled to
indemnification under the Security Documents and all advances made by the
Administrative Agent under the Security Documents for the account of any Loan
Party.

 

5



--------------------------------------------------------------------------------

“Communications”: is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”: for any period, with respect to Xcerra and
its consolidated Subsidiaries, the aggregate of all expenditures (whether paid
in cash or other consideration or accrued as a liability and including that
portion of Capital Lease Obligations which is required to be capitalized on the
consolidated balance sheet of Xcerra under GAAP as in effect on the date of this
Agreement) by such Group Members during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP as in effect on the date of this
Agreement, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of
Xcerra; provided that “Consolidated Capital Expenditures” shall not include
(a) expenditures in respect of normal replacements and maintenance which are
properly charged to current operations, (b) expenditures made in connection with
the replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds paid on account of the loss of or damage to the
assets being replaced or restored or (ii) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced,
or (c) expenditures made as a tenant as leasehold improvements during such
period to the extent reimbursed by the landlord during such period.

“Consolidated EBITDA”: with respect to Xcerra and its consolidated Subsidiaries
for any period, (a) the sum, without duplication, of the amounts for such period
of (i) Consolidated Net Income, plus (ii) Consolidated Interest Expense, plus
(iii) provisions for taxes based on income, plus (iv) total depreciation
expense, plus (v) total amortization expense, plus (vi) non-cash stock
compensation expense, plus (vii) non-cash foreign exchange losses, plus
(viii) other non-cash items reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, minus (b) the sum, without duplication
of the amounts for such period of other non-cash items increasing Consolidated
Net Income for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period).

“Consolidated Fixed Charge Coverage Ratio”: with respect to Xcerra and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period minus (iii) Consolidated Capital Expenditures (excluding the principal
amount funded with the Loans) incurred in connection with such expenditures) to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: with respect to Xcerra and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of Xcerra and its consolidated
Subsidiaries (including scheduled principal payments in respect of the Term
Loans); provided that, any calculation of Consolidated Fixed Charges which
includes any of the following fiscal quarters of the Borrower shall be made for
the period of time from November 27, 2013 through such date of calculation and
annualized (x) with a multiple of 4x for the period ending January 31, 2014,
(y) with a multiple of 2x for the period ending April 30, 2014, and (z) with a
multiple of 1.3x for the period ending July 31, 2014.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of Xcerra and its consolidated Subsidiaries
for such period with respect to all outstanding Indebtedness of such Persons
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Senior Indebtedness on such day, to (b) Consolidated EBITDA for
such period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Xcerra and its consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Xcerra or is merged
into or consolidated with Xcerra or one of its Subsidiaries, (b) the income (or
deficit) of any such Person (other than a Subsidiary of Xcerra) in which Xcerra
or one of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Xcerra or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary of Xcerra to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.

“Consolidated Senior Indebtedness”: as of any date of determination, the
aggregate principal amount of all senior Indebtedness of Xcerra and its
consolidated Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, excluding for the avoidance of doubt any liabilities
referred to in clauses (f) and (g) of the definition of “Indebtedness”.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent; provided that unless the Administrative Agent has
delivered a notice of exclusive control or similar instruction under such
Control Agreement, the depositary or intermediary, as applicable, with respect
to such Controlled Account may comply with the instructions of the applicable
Loan Party.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

7



--------------------------------------------------------------------------------

“Declined Amount”: as defined in Section 2.12(e).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: as defined in Section 2.15(c).

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms of the definition thereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Bank Services, all fees and all other expenses or amounts payable under
any Loan Document (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), to the extent
(a) no Obligations in respect of any Bank Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Bank Services have
been Cash Collateralized in accordance with the terms hereof). The existence of
obligations under any Specified Swap Agreement shall not preclude the “Discharge
of Obligations” so long as such obligations are Cash Collateralized in
accordance with the terms of the definition thereof.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of Xcerra, but excluding Capital Stock of
Xcerra), any sale, lease, Sale Leaseback Transaction, assignment, conveyance,
transfer or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Xcerra and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Accounts Receivable”: accounts receivable of the Loan Parties that are
billed and collected in the United States and other accounts receivable
acceptable to the Administrative Agent in its sole discretion.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA, but only during such periods when such
relationship described in Section 414(b), (c), (m), or (o) of the Code or
Section 4001(a)(14) of ERISA with such Loan Party existed.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in

 

9



--------------------------------------------------------------------------------

paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by any Loan Party or any ERISA Affiliate thereof from a
Pension Plan or the termination of any Pension Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (d) the withdrawal of any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or, to the knowledge of an Loan Party, any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA; (e) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of liability on any Loan Party or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Pension Plan, or the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(j) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (k) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Pension Plan; (l) the
occurrence of a non-exempt prohibited transaction under Sections 406 or 407 of
ERISA which results in material Liability of any Loan Party or any Subsidiary;
(m) the occurrence of an act or omission which results in the material Liability
of any Loan Party or any ERISA Affiliate thereof of fines, penalties or taxes
under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1) or 4071
of ERISA; (n) the filing in Federal or state court of a material claim (other
than routine claims for benefits) against any Pension Plan or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such Pension Plan; (o) receipt from the IRS of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to fail to qualify for exemption from
taxation under Section 501(a) of the Code; or (p) the imposition by a Federal
Court of any lien on any of the rights, properties or assets of any Loan Party
or any ERISA Affiliate thereof, in either case pursuant to Title I or IV,
including Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k)
of the Code.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as applicable and in effect in Sections 412, 430, 431, 432 and 436
of the Code and Sections 302, 303, 304 and 305 of ERISA, taking into account
subsequent statutory provisions and applicable regulatory guidance.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR). In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year (or other period) of the Borrower, the
excess, if any, of (i) the sum of (a) Consolidated EBITDA for such fiscal year
plus (b) provisions for current taxes based on income of Xcerra and its
Subsidiaries and payable in cash with respect to such period, minus (ii) the
sum, without duplication, of (a) the aggregate amount actually paid by Xcerra
and its Subsidiaries in cash during such fiscal year (or other period) on
account of Consolidated Capital Expenditures (excluding the principal amount of
Loans incurred in connection with such expenditures, and any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), plus (b) the
aggregate amount of funds for which legally binding commitments have been made
by Xcerra and its Subsidiaries to consummate Permitted Acquisitions, plus
(c) all optional prepayments of the Term Loans during such fiscal year (or other
period) (excluding, in each case, prepayments to the extent financed with
proceeds of other Indebtedness), plus (d) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of Xcerra
and its Subsidiaries made during such fiscal year (or other period) (other than
in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), plus (e) the
distributed earnings of the Borrower to the extent of the declaration or payment
of dividends or similar distributions by the Borrower.

 

11



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.12(d).

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are equity interests in a
“controlled foreign corporation” as defined in Section 957 of the Code.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f); and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Facility”: the senior secured credit facilities evidenced by (i) that
certain Credit Agreement dated November 27, 2013, by and among the Borrowers,
the lenders party thereto, and SVB, as Administrative Agent, and (ii) the
related “Loan Documents”, as defined in such Credit Agreement described in
clause (i) above.

“Extraordinary Receipt”: any cash received by any Loan Party on account of
one-time extraordinary events not in the ordinary course of business, including
tax refunds, pension plan reversions, indemnity payments and purchase price
adjustments (but excluding cash received in connection with dispositions
permitted pursuant to Section 7.4 and 7.5, Investments permitted under
Section 7.8, Indebtedness permitted pursuant to Section 7.2, Restricted Payments
permitted pursuant to Section 7.6 and the proceeds of the issuance or sale by
Xcerra of Capital Stock not constituting Disqualified Capital Stock), in each
case in excess of $1,000,000 with respect to any such receipt or $3,000,000 in
any fiscal year of the Borrower.

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of
(a) above, or (c) any agreement pursuant to the implementation of paragraphs
(a) or (b) above with the United States Internal Revenue Service, the United
States government or any governmental or taxation authority in the United
States.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Flow of Funds Agreement”: the disbursement authorization letter made by the
Borrowers to the Administrative Agent regarding the disbursement of Loan
proceeds on the Closing Date.

“Foreclosed Borrower”: as defined in Section 2.25.

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any Material Foreign Subsidiary owned by
such Loan Party, any pledge agreement (however designated) reasonably required
by the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such Foreign Subsidiary is organized and executed by such
Loan Party (and, as applicable, such Material Foreign Subsidiary) for the
purpose of creating, perfecting and otherwise protecting such Lien to the
maximum extent reasonably possible under the laws of such foreign jurisdiction.

“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any Material Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such Material Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such Material Foreign Subsidiary having been issued
to such Loan Party, any related authorizing resolutions adopted by the board of
directors (or equivalent) of such Loan Party in connection with such pledge, any
amendments to the organizational documents of such Material Foreign Subsidiary
required by the Administrative Agent to facilitate the pledge by such Loan Party
to the Administrative Agent (for the ratable benefit of the Secured Parties) of
such pledged Equity Interests, and any other agreements, documents, instruments,
notices, filings or other items, in each case to the extent reasonably required
by the Administrative Agent to be executed and/or delivered in connection with
any of the foregoing.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

13



--------------------------------------------------------------------------------

“Funded Debt”: as to any Person, all Indebtedness of such Person which matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Group Members”: the collective reference to Xcerra and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless

 

14



--------------------------------------------------------------------------------

the owner of any such primary obligation against loss in respect thereof;
provided that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: a collective reference to each Material Domestic Subsidiary of
Xcerra which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement.

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and earn-outs, hold-backs and other deferred payments of consideration in
Permitted Acquisitions), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Stock, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (but only to the extent of such Lien if such Indebtedness is
non-recourse), and (j) the net obligations of such Person in respect of Swap
Agreements. For the avoidance of doubt, Indebtedness shall not include any
warranty obligations. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: is defined in Section 10.5(b).

“Insider Indebtedness”: is any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.

 

15



--------------------------------------------------------------------------------

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day of each
calendar month to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three (3) months or less, the last Business Day of such Interest Period, (c) as
to any Eurodollar Loan having an Interest Period longer than three (3) months,
each day that is three (3) months (or, if such date is not a Business Day, the
Business Day next succeeding such date) after the first day of such Interest
Period and the last Business Day of such Interest Period, and (d) as to any
Loan, the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 1:00 P.M., Eastern time, on the date that
is three (3) Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Term Loan Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

16



--------------------------------------------------------------------------------

“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
Borrower’s and its Subsidiaries’ operations, (b) approved by Administrative
Agent in its reasonable discretion, and (c) not for speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“IRS”: the Internal Revenue Service, or any successor thereto.

“Judgment Currency”: as defined in Section 10.19.

“Lenders”: as defined in the preamble hereto.

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest of any priority or any other security agreement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Liquidity”: at any time, the aggregate amount of unrestricted cash and Cash
Equivalents and short term investments held at such time by the Borrower and its
Subsidiaries that are Loan Parties in domestic Deposit Accounts or domestic
Securities Accounts maintained with SVB or its Affiliates or subject to Control
Agreements in favor of the Administrative Agent, provided that Liquidity may
include up to $50,000,000 of unrestricted cash, Cash Equivalents and short term
investments held by a Loan Party in accounts that are not maintained with SVB or
its Affiliates but that are subject to Control Agreements in favor of the
Administrative Agent.

“Liquidity Report”: a report, in form and substance reasonably satisfactory to
the Administrative Agent, delivered by the Borrower to the Administrative Agent
which discloses, as of the last day of the previous month, the amount of
Liquidity as of such date.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the
Solvency Certificate, the Collateral Information Certificate, each Compliance
Certificate, each Liquidity Report, each Notice of Borrowing, each Notice of
Conversion/Continuation and any agreement creating or perfecting rights in Cash
Collateral, and any amendment, waiver, supplement or other modification to any
of the foregoing.

“Loan Parties”: each Borrower and each Guarantor.

 

17



--------------------------------------------------------------------------------

“Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of Xcerra and its Subsidiaries,
taken as a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any material provision of the Loan
Documents, or of the ability of the Borrower or any Guarantor to perform their
respective obligations under any material provision of the Loan Documents to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any material provision of the Loan Documents to which it is a party.

“Material Domestic Subsidiary”: each Domestic Subsidiary of Xcerra (other than
Everett Charles Technologies LLC) that is a Material Subsidiary.

“Material Foreign Subsidiary”: each Foreign Subsidiary of Xcerra that is a
Material Subsidiary.

“Material Subsidiary”: each Subsidiary of Xcerra (other than Everett Charles
Technologies LLC) whose revenue constitutes more than ten percent (10%) of the
consolidated total revenue of Xcerra and its Subsidiaries, and/or whose assets
constitute more than ten percent (10%) of the consolidated total assets of
Xcerra and its Subsidiaries.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Merganser Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, and Merganser Capital Management, Inc.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

18



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person or any Extraordinary Receipts, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
actually received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when actually received), net of attorneys’ fees, accountants’ fees,
investment banking fees, appraisal fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document), collection costs, reasonable attorneys’
fees and other customary costs, fees and expenses actually incurred in
connection with such Asset Sale, Recovery Event or Extraordinary Receipts, and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable Taxes required to be paid by such
Person in connection with such Asset Sale, Recovery Event or Extraordinary
Receipts in the taxable year that such Asset Sale, Recovery Event or
Extraordinary Receipts occur (or with respect to the deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, in the taxable year that such amount is
received), the computation of which shall, in each such case, take into account
any reduction in tax liability resulting from any available operating losses and
net operating loss carryovers, tax credits, and tax credit carry forwards, and
similar tax attributes, provided, however, that such losses, credits and other
similar tax attributes shall first be used to reduce the tax liability resulting
from other income of the Loan Parties in the applicable tax year, and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions, and other customary premiums, costs, fees and
expenses actually incurred in connection therewith.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Note”: a Term Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit I.

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit J.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, any other Lender, SVB or any of its applicable Affiliates
(in its or their capacity as provider of Bank Services), and any Qualified
Counterparty party to a Specified Swap Agreement, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document (including, for the avoidance of doubt, any Bank
Services Agreement), any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent, any other
Lender, SVB or any of its applicable Affiliates, to the extent that any
applicable Bank Services Agreement requires the reimbursement by any applicable
Loan Party of any such expenses. For the avoidance of doubt, the Obligations
shall not include any obligations arising under any warrants or other equity
instruments issued by any Loan Party to any Lender.

 

19



--------------------------------------------------------------------------------

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except (i) any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23), grant of participation, transfer, or designation of a new lending
office (other than a designation made pursuant to Section 2.22) and
(ii) Excluded Taxes.

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(o).

“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security

 

20



--------------------------------------------------------------------------------

therefor are subordinated to the Obligations, such Refinancing Indebtedness and
any Guarantee Obligations thereof and any security therefor remain so
subordinated on terms no less favorable to the Lenders and the other Secured
Parties, (d) the Loan Party obligors in respect of such Refinanced Indebtedness
immediately prior to such refinancing, refunding extension, renewal or
replacement are the only Loan Party obligors on such Refinancing Indebtedness
and (e) any Guarantee Obligations which constitute all or a portion of such
Refinancing Indebtedness, taken as a whole, are determined in good faith by a
Responsible Officer of such Person to be no less favorable to such Person and
the Lenders and the other Secured Parties in any material respect than the
covenants and events of default or Guarantee Obligations, if any, applicable to
such Refinanced Indebtedness.

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”: is defined in Section 10.2(d)(i).

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a) pro forma effect will be given to any Indebtedness incurred (“Incurred”) by
such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period; and

(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of

 

21



--------------------------------------------------------------------------------

its Subsidiaries following the Determination Date; in each case of clauses
(A) and (B), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act, based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Recipient”: the Administrative Agent or a Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: is defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower (directly or
indirectly through a Guarantor) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one hundred eighty days (180) after such
Reinvestment Event, and (b) the date on which the Borrower (or its Subsidiaries)
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Lender”: as defined in Section 2.23.

 

22



--------------------------------------------------------------------------------

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans, such Lender; and (b) if more than one Lender holds the outstanding
Term Loans, then at least two Lenders who together hold more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer or controller of an applicable Loan Party,
but in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Loan Party and, solely for purposes of
notices given pursuant to Section 2, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“SAM Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among Xcerra, the Administrative
Agent, SVB Asset Management, and U.S. Bank National Association.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person”: a Person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, SVB or any of its applicable Affiliates (in its or their respective
capacity as provider of Bank Services), and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

23



--------------------------------------------------------------------------------

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the Intellectual Property Security
Agreements, (d) the SVB Deposit Account Control Agreement, (e) the SVB
Securities Account Control Agreement, (f) the SAM Securities Account Control
Agreement, (g) each Deposit Account Control Agreement, (h) each Securities
Account Control Agreement, (i) each Foreign Pledge Document, (j) all other
security documents hereafter delivered to the Administrative Agent granting a
Lien on any property of any Person to secure the Obligations of any Loan Party
arising under any Loan Document, and (k) all financing statements, fixture
filings, patent, trademark and copyright filings, assignments, acknowledgments
and other filings, documents and agreements made or delivered pursuant to any of
the foregoing.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(s), which Solvency
Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person or consolidated group of
entities, as of any date of determination, (a) the amount of the “fair value” of
the assets of such Person, or consolidated group of entities, will, as of such
date, exceed the amount of all “liabilities of such Person, or consolidated
group of entities, contingent or otherwise,” as of such date, as such quoted
terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the “present fair
saleable value” of the assets of such Person, or consolidated group of entities,
will, as of such date, be greater than the amount that will be required to pay
the liability of such Person, or consolidated group of entities, on its debts as
such debts become absolute and matured, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person, or consolidated group of entities,
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person, or consolidated group of
entities, will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim,” and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Indebtedness of such Loan Party or such Subsidiary which is
subordinated to the payment of the Obligations in a manner approved in writing
by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders, or as permitted as constituting
Permitted Refinancing Indebtedness, or as otherwise permitted under the
applicable Subordination Agreement.

 

24



--------------------------------------------------------------------------------

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Xcerra.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“SVB Deposit Account Control Agreement”: the Deposit Account Control Agreement,
of near or even date herewith, among the Borrower, the Administrative Agent and
SVB.

“SVB Securities Account Control Agreement”: the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB Securities and Apex Clearing Corporation.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

25



--------------------------------------------------------------------------------

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1. The original aggregate amount of the Term Commitments is
$25,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1.

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”: is the date occurring on the four (4) year
anniversary of the Closing Date.

“Term Loan Note”: a promissory note in the form of Exhibit G, as it may be
amended, supplemented or otherwise modified from time to time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”: any acquisition that is not consensual and has not, if
applicable, at the time of the first public announcement of an offer relating
thereto, been approved by the board of directors (or other legally recognized
governing body) of the Person to be acquired; except that with respect to any
acquisition of a non-U.S. Person, an otherwise friendly acquisition shall not be
deemed to be unfriendly if it is not customary in such jurisdiction to obtain
such approval prior to the first public announcement of an offer relating to a
friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

 

26



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

SECTION 2

AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a Term Loan to the Borrower on the Closing Date in an
amount equal to the amount of the Term Commitment of such Lender. The Term Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.13, and once repaid in accordance with the provisions hereof may not
be reborrowed.

2.2 Procedure for Term Loan Borrowing. Xcerra shall give the Administrative
Agent an irrevocable Notice of Borrowing (which must be received by the
Administrative Agent prior to 1:00 P.M., Eastern time, one (1) Business Day
prior to the anticipated Closing Date (with originals to follow within three
(3) Business Days)) requesting that the Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed. Unless otherwise agreed
by the Administrative Agent, (i) the Term Loans made on the Closing Date shall
initially be ABR Loans and (ii) no Term Loan may be converted into or continued
as a Eurodollar Loan having an Interest Period in excess of one month prior to
the date that is five (5) Business Days after the Closing Date. Upon receipt of
such Notice of

 

27



--------------------------------------------------------------------------------

Borrowing, the Administrative Agent shall promptly notify each Lender thereof.
Not later than 3:00 P.M., Eastern time, on the Closing Date each Lender shall
make available to the Administrative Agent at the Term Loan Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available funds.

2.3 Repayment of Term Loans. Beginning on January 31, 2015, the Term Loans shall
be repaid in consecutive quarterly installments on the last day of each fiscal
quarter or the Term Loan Maturity Date, as applicable, as set forth below. Such
installments shall be applied to an amount equal to such Lender’s Aggregate
Exposure Percentage multiplied by the installment amount set forth below
opposite such installment payment date:

 

Installment Payment Dates

   Quarterly Installment Amount      Annual Percentage of Term Loan
Mandatorily Prepaid  

January 31, 2015, April 30, 2015, July 31, 2015 and October 31, 2015

   $ 312,500         5.0 % 

January 31, 2016, April 30, 2016, July 31, 2016 and October 31, 2016

   $ 625,000         10.0 % 

January 31, 2017, April 30, 2017, July 31, 2017 and October 31, 2017

   $ 625,000         10.0 % 

January 31, 2018, April 30, 2018, July 31, 2018 and October 31, 2018

   $ 937,500         15.0 % 

Term Loan Maturity Date

   $ 15,000,000      

To the extent not previously paid, all then outstanding Term Loans shall be due
and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

2.4 Reserved.

2.5 Reserved.

2.6 Reserved.

2.7 Reserved.

2.8 Reserved.

2.9 Fees.

(a) Commitment Fee. As consideration for the commitments of the Lenders to enter
into the Term Facility, the Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Lenders, a commitment fee equal to $15,000. The
commitment fee shall be due and payable in full on the Closing Date.

 

28



--------------------------------------------------------------------------------

(b) Fees Nonrefundable. All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

2.10 Reserved.

2.11 Optional Loan Prepayments.

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., Eastern time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 1:00
P.M., Eastern time, one (1) Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of the proposed
prepayment; provided that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21; provided further that if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Prepayments of the Term Loans
made pursuant to this Section 2.11 shall be applied ratably to the prepayment of
installments due in respect of the Term Loans on a pro rata basis and in
accordance with Section 2.3 and 2.18(b).

2.12 Mandatory Prepayments.

(a) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans as set forth in Section 2.12(e).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within ten
(10) Business Days after the date of such receipt toward the prepayment of the
Term Loans as set forth in Section 2.12(e); provided that notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $1,000,000 and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.12(e).

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Extraordinary Receipt, then fifty percent (50%) of such Net Cash Proceeds shall
be applied within ten (10) Business Days after such date toward the prepayment
of the Term Loans as set forth in Section 2.12(e);

(d) If, for any fiscal year of the Borrower (commencing with the fiscal year
ending July 31, 2015), there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date, apply 25% of such Excess Cash
Flow toward the prepayment of the Term Loans and other amounts as set forth in
Section 2.12(e). Each such prepayment shall be made on a date (each an “Excess
Cash Flow Application Date”) occurring no later than ten (10) Business Days
after the earlier of (i) the date on which the financial statements of the
Borrower referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders and
(ii) the date such financial statements are actually delivered.

 

29



--------------------------------------------------------------------------------

(e) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.12 shall be applied to the prepayment of installments due in respect
of the Term Loans in inverse order of maturity and in accordance with Sections
2.3 and 2.18(b) (provided that any Lender may decline any such prepayment (the
aggregate amount of all such prepayments declined in connection with any
particular prepayment, collectively, the “Declined Amount”), in which case the
Declined Amount shall be distributed to the prepayment, on a pro rata basis, of
the Term Loans held by Lenders that have elected to accept such Declined
Amounts. Each prepayment of the Loans under this Section 2.12 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. The Borrower shall deliver to the Administrative Agent a notice of each
prepayment of Term Loans in whole or in part pursuant to this Section 2.12 not
less than two (2) Business Days prior to the date such prepayment shall be made
(each, a “Mandatory Prepayment Date”). Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the aggregate amount of such prepayment and
(iii) the options of each Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts. Any Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than two
(2) Business Days prior to the Mandatory Prepayment Date.

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment or reduction. Each notice of prepayment shall specify
the prepayment or reduction date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid.

(g) No prepayment fee shall be payable in respect of any mandatory prepayments
made pursuant to this Section 2.12.

2.13 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 1:00 P.M., Eastern time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. Subject to Section 2.17, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 1:00 P.M., Eastern time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Subject to Section 2.17, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 1:00 P.M., Eastern time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this

 

30



--------------------------------------------------------------------------------

paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall automatically be converted to ABR Loans on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.14 [Reserved].

2.15 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Eurodollar Rate
determined for such day plus (ii) the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (ii) the Applicable Margin.

(c) During the continuance of an Event of Default at the request of the Required
Lenders, all outstanding Loans shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00% (the “Default Rate”); provided that the
Default Rate shall apply to all outstanding Loans automatically and without any
Required Lender consent therefor upon the occurrence of any Event of Default
arising under Section 8.1(a) due to the Borrower’s failure to pay principal of
the Loans when due hereunder.

(d) Interest on the outstanding principal amount of each Loan shall be payable
in arrears on each Interest Payment Date; provided that interest accruing
pursuant to Section 2.15(c) shall be payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined

 

31



--------------------------------------------------------------------------------

or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period, then, in
any such case (a), (b) or (c), the Administrative Agent shall promptly notify
the Borrower and the relevant Lenders thereof as soon as practicable thereafter.
Any such determination shall specify the basis for such determination and shall,
in the absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (x) any Eurodollar Loans under the Term Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the Term Facility that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans under the Term Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the Term Facility shall be made or continued as such, nor
shall the Borrower have the right to convert Loans under the Term Facility to
Eurodollar Loans.

2.18 Pro Rata Treatment and Payments.

(a) Except as otherwise provided herein, each borrowing by the Borrower from the
Lenders hereunder shall be made pro rata according to the respective Aggregate
Exposure Percentages of the Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Lenders. The amount of each principal
prepayment of the Term Loans (whether optional or mandatory) shall be applied to
reduce the then remaining installments of the Term Loans pro rata based upon the
respective then remaining principal amounts thereof. Except as otherwise may be
agreed by the Borrower and the Required Lenders, any prepayment of Term Loans
shall be applied to the then outstanding Term Loans on a pro rata basis
regardless of type. Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 1:00 P.M., Eastern time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the Term
Loan Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 1:00 P.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make

 

32



--------------------------------------------------------------------------------

available to the Borrower a corresponding amount. If such amount is not in fact
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender and the Borrower severally agree to pay to the
Administrative Agent, on demand, such corresponding amount with interest
thereon, for each day from and including the date on which such amount is
advanced to the Borrower but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, a rate equal
to the greater of (A) the Federal Funds Effective Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by the
Borrower, the rate per annum applicable to ABR Loans under the Term Facility. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower is making such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. Nothing herein shall be
deemed to limit the rights of Administrative Agent or any Lender against any
Loan Party.

(f) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(g) The obligations of the Lenders hereunder to (i) make Term Loans, and (ii) to
make payments pursuant to Section 9.7, as applicable, are several and not joint.
The failure of any Lender to make any such Loan or to make any such payment
under Section 9.7 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.7.

(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(i) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

33



--------------------------------------------------------------------------------

(j) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Aggregate Exposure Percentage, of such payment
on account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Lenders (through the Administrative Agent), without
recourse, such participations in the Term Loans made by, or make such other
adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Aggregate Exposure Percentages;
provided, however, that if all or any portion of such excess payment is
thereafter recovered by or on behalf of the Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.18(j) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(j) shall be required to implement the terms of this
Section 2.18(j). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(j) and shall in each case notify the
Lenders following any such purchase. The provisions of this Section 2.18(j)
shall not be construed to apply to (i) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement,
or (ii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply). The Borrower consents on behalf of
itself and each other Loan Party to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

2.19 Illegality; Requirements of Law.

(a) Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

34



--------------------------------------------------------------------------------

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to reduce any amount receivable or received by
such Lender or other Recipient hereunder in respect thereof (whether in respect
of principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower shall promptly pay such
Lender or other Recipient, as the case may be, any additional amounts necessary
to compensate such Lender or other Recipient, as the case may be, for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(c) If any Lender reasonably determines that any change in any Requirement of
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company would have achieved but for such change
in such Requirement of Law (taking into consideration such Lender’s policies and
the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be prima facie evidence of such
additional amounts. The Borrower shall pay such Lender the

 

35



--------------------------------------------------------------------------------

amount shown as due on any such certificate within 10 days after receipt
thereof. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower arising pursuant to this Section 2.19 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

2.20 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Taxes been made.

(b) Payment of Other Taxes. The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party or the Administrative Agent to a Governmental Authority pursuant
to this Section 2.20, the Borrower shall, or shall cause such other Loan Party
to, deliver to the Administrative Agent, or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent or the Borrower, as the case
may be.

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay by any Loan Party in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A reasonably
detailed certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be prima
facie evidence of the amount of such payment or liability. If any Loan Party
fails to pay any Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such Loan Party shall indemnify the Administrative Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

 

36



--------------------------------------------------------------------------------

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after written demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A reasonably detailed certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be prima facie evidence of such amount. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times required by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, at the time or times
required by applicable law or if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the Lender
is not legally entitled to complete, execute or deliver such documentation or,
in the Lender’s reasonable judgment, such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable law or upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter as required by applicable law or
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

37



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter as required by applicable law or
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

38



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section 2.20
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority, other than any penalties, interest or other
charges imposed as a result of the gross negligence or willful misconduct of the
indemnified party) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations.

 

39



--------------------------------------------------------------------------------

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19(b),
Section 2.19(c), Section 2.20(a), Section 2.20(b) or Section 2.20(d). The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment made at the request
of the Borrower.

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);
or

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent;

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s
Loans; or (ii) designate a replacement lending institution (which shall be an
Eligible Assignee) to acquire and assume all or a ratable part of such Affected
Lender’s Loans (the replacing Lender or lender in (i) or (ii) being a
“Replacement Lender”); provided, however, that the Borrower shall be liable for
the payment upon demand of all costs and other amounts arising under
Section 2.21 (subject to Section 2.25) that result from the acquisition of any
Affected Lender’s Loan (or any portion thereof) by a Lender or Replacement
Lender, as the case may be, on a date other than the last day of the applicable
Interest Period with respect to any Eurodollar Loans then outstanding; and
provided further, however, that if the Borrower elects to exercise such right
with respect to any Affected Lender under clause (a) or (b) of this
Section 2.23, then the Borrower shall be obligated to replace all similarly
Affected Lenders under such clauses. The Affected Lender replaced pursuant to
this Section 2.23 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans upon
payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be

 

40



--------------------------------------------------------------------------------

unreasonably withheld). Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section 2.23, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.19 or payments required
to be made pursuant to Section 2.20, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this
Section 2.23, the applicable assignee shall have consented to the applicable
amendment, waiver or consent. Notwithstanding the foregoing, an Affected Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Affected Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.24 Reserved.

2.25 Joint and Several Liability of the Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement). Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect

 

41



--------------------------------------------------------------------------------

of any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower under any
applicable law.

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:

(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.

 

42



--------------------------------------------------------------------------------

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, any Lender, any successor or any assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount”

 

43



--------------------------------------------------------------------------------

of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which would be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27 Reserved.

2.28 Xcerra as Administrative Borrower.

Each entity composing the Borrower hereby irrevocably appoints Xcerra as the
borrowing agent and attorney-in-fact for all entities composing the Borrower
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each entity composing the Borrower that such
appointment has been revoked and that another entity composing the Borrower has
been appointed Administrative Borrower. Each entity composing the Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (a) to
provide Agent with all notices with respect to Loans obtained for the benefit of
any entity composing the Borrower and all other notices and instructions under
this Agreement and the other Loan Documents, and (b) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement and the other Loan Documents.

SECTION 3

RESERVED

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Term Loans (it being understood and agreed that the conversion or
continuation of Loans hereunder shall not be deemed to be a Loan for the
purposes of Section 4 hereof), the Borrowers hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender, as to
themselves, each of their respective Subsidiaries and each other Loan Party, as
applicable, that:

4.1 Financial Condition.

(a) [Reserved].

(b) The audited consolidated and consolidating balance sheets of Xcerra and its
Subsidiaries as of July 31, 2014, and the related consolidated and consolidating
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from BDO LLP, present
fairly in all material respects the financial condition of Xcerra and its

 

44



--------------------------------------------------------------------------------

Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated and consolidating balance sheet of Xcerra and its
Subsidiaries as at October 31, 2014, and the related unaudited consolidated and
consolidating statements of income and cash flows for the three-month period
ended on such date, present fairly in all material respects the consolidated
financial condition of Xcerra and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except (i) as approved by the aforementioned
firm of accountants and disclosed therein and (ii) for the absence of footnotes
and subject to year-end adjustments for unaudited financial statements). No
Group Member has, as of the Closing Date, any material Guarantee Obligations,
nor other material Indebtedness, that is not reflected in the financial
statements referred to in this paragraph. During the period from October 31,
2014 to and including the date hereof, there has been no Disposition by any
Group Member of any material part of its business or property.

4.2 No Change. Since July 31, 2014, as of the Closing Date, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices to or other acts by or in respect of other Persons that have
been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 and (iii) Governmental Approvals, consents,
authorizations, filings and notices to or other acts by or in respect of other
Persons described in Schedule 4.4. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

45



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any material Requirement of Law or any Operating
Document of any Group Member or any material Contractual Obligation of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any material
Requirement of Law or any such material Contractual Obligation (other than the
Liens created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries would
reasonably be expected to have a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect (other than the matters
disclosed on Schedule 4.6 (collectively, the “Disclosed Matters”). Since the
date of this Agreement, there has been no change in the status of the Disclosed
Matters that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

4.8 Ownership of Property; Liens; Investments. Other than as disclosed on
Schedule 4.8, each Group Member has title in fee simple to, or a valid leasehold
interest in, all of its real property, and good title to, or a valid leasehold
interest in, all of its other property, and none of such property is subject to
any Lien except as permitted by Section 7.3. No Loan Party owns any Investment
except as permitted by Section 7.8. Section 10 of the Collateral Information
Certificate sets forth a list of all real property owned by each Loan Party as
of the Closing Date, if any, that is complete and accurate in all material
respects. Section 11 of the Collateral Information Certificate sets forth a list
of all leases of real property under which any Loan Party is the lessee as of
the Closing Date that is complete and accurate in all material respects.

4.9 Intellectual Property. To the knowledge of Borrower, each Group Member owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business as currently conducted, except where the failure to so own or
license any such Intellectual Property would not reasonably be expected to have
a Material Adverse Effect. No written claim has been asserted and is pending by
any Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any such Group Member’s
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, in each case unless such claim would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Loan Parties, the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement would not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened in writing to such effect which
could reasonably be expected to result in a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, all
material income and all other material state and other tax returns that are
required to be filed and has paid all material Taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other material Taxes imposed on it or any of its property by any
Governmental

 

46



--------------------------------------------------------------------------------

Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); no Tax Lien has been filed upon any property of a Group Member
(other than Liens permitted by Section 7.3(a)), and, to the knowledge of the
Borrower, no material claim has been asserted, as of the Closing Date, with
respect to any such Tax.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA.

(a) Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b) no ERISA Event has occurred or is reasonably expected to occur;

(c) each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that would reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;

(e) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000;

(f) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA with respect to a Loan Party
or its respective ERISA Affiliates or, to the knowledge of the Loan Parties, any
other party in interest to a Pension Plan or in connection with which taxes
could be imposed on such parties pursuant to Section 4975(c)(1)(A)-(D) of the
Code;

 

47



--------------------------------------------------------------------------------

(g) all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and;

(h) (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No such Loan Party is subject to regulation under any Requirement of Law (other
than Regulation X of the Board), including the Federal Power Act, that may limit
its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable.

4.15 Subsidiaries. (a) Schedule 4.15 sets forth, as of the Closing Date, the
name and jurisdiction of organization of the Borrower and each Subsidiary of the
Borrower and, as to each such Subsidiary and the Borrower, the percentage of
each class of Capital Stock owned by any Loan Party and any such Subsidiary, and
(b) except as set forth in Schedule 4.15 and except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as may be created
by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to refinance
the Existing Facility, to pay related fees and expenses and for general
corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower, have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or would give rise to
liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

48



--------------------------------------------------------------------------------

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that would give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that would give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that would give rise to liability under
Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, Etc. No statement or written information contained
in this Agreement, any other Loan Document or any other document, certificate or
written statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock of any
domestic issuer, if any, described in the Guarantee and Collateral Agreement
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the UCC or
the corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on

 

49



--------------------------------------------------------------------------------

Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3). As of the Closing Date, no
Loan Party that is a limited liability company or partnership has issued any
Capital Stock that is a not Certificated Security.

(b) Any Mortgages delivered after the Closing Date pursuant to Section 6.12 will
be, upon execution, effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person, subject to Liens permitted
under Section 7.3 hereof.

4.20 Solvency; Fraudulent Transfer. Xcerra and its consolidated Subsidiaries
are, and after giving effect to the incurrence of all Indebtedness, Obligations
and obligations being incurred in connection herewith and therewith, will be and
will continue to be, Solvent. No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Loan Party.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968,
except as would not reasonably be expected to have a Material Adverse Effect.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 Reserved.

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan Party has received notice of violation
or cancellation thereof (except as has been properly remedied), and there exists
no default under any requirement of such insurance. Each Loan Party maintains,
with financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

4.25 No Casualty. No Loan Party has received any notice of any Casualty Event
affecting all or any material portion of its property.

4.26 Patriot Act. Each Loan Party is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act or the Bribery Act
2012. No part of

 

50



--------------------------------------------------------------------------------

the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.27 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Extensions of Credit. The effectiveness of this Agreement and
the obligation of each Lender to make its portion of the Term Loan hereunder
shall be subject to the satisfaction, prior to or concurrently with the making
of each such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1;

(ii) the Collateral Information Certificate, executed by a Responsible Officer
of the Loan Parties;

(iii) if required by any Lender, a Term Loan Note executed by the Borrower in
favor of such Lender;

(iv) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower;

(v) each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto;

(vi) the SVB Deposit Account Control Agreement, executed by Xcerra, SVB and the
Administrative Agent;

(vii) the SVB Securities Account Control Agreement, executed by Xcerra, SVB
Securities, the Administrative Agent and Apex Clearing Corporation;

(viii) the SAM Securities Account Control Agreement, executed by Xcerra, SVB
Asset Management, the Administrative Agent and U.S. Bank National Association;

(ix) the Merganser Securities Account Control Agreement, executed by Xcerra,
Merganser Capital Management, Inc. and the Administrative Agent;

 

51



--------------------------------------------------------------------------------

(x) except as otherwise provided in Section 5.3 hereof, each other Security
Document, executed and delivered by the applicable Loan Party party thereto; and

(xi) the Flow of Funds Agreement, executed by the Borrower.

(b) Financial Statements. The Administrative Agent shall have received audited
consolidated financial statements of Xcerra and its Subsidiaries as of July 31,
2014.

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents and the consummation of the other transactions contemplated hereby,
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
in writing by any competent authority that would reasonably be expected to
restrain, prevent or otherwise impose burdensome conditions on the financing
contemplated hereby. The absence of obtaining the Governmental Approvals
described in Schedule 4.4 shall not have a material adverse effect on any rights
of the Lenders, the Administrative Agent pursuant to the Loan Documents.

(d) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (A) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, or other officer acceptable to the Administrative Agent, substantially in
the form of Exhibit C, with appropriate insertions and attachments, including
(i) the Operating Documents of such Loan Party, (ii) the relevant board
resolutions or written consents of such Loan Party adopted by such Loan Party
for the purposes of authorizing such Loan Party to enter into and perform the
Loan Documents to which such Loan Party is party and (iii) the names, titles,
incumbency and signature specimens of those representatives of such Loan Party
who have been authorized by such resolutions and/or written consents to execute
Loan Documents on behalf of such Loan Party; and (B) (i) a long form good
standing certificate for each Loan Party certified as of a recent date by the
appropriate Governmental Authority of its respective jurisdiction of
organization, and (ii) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of the applicable Loan Party to
be so qualified would reasonably be expected to result in a Material Adverse
Effect.

(e) Responsible Officer’s Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Xcerra, dated as of the Closing Date and in form and
substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (d) have been satisfied, and (B) that there has
been no event or circumstance since July 31, 2014 that has had or that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(f) Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

(g) Due Diligence Investigation. The Administrative Agent shall have completed a
due diligence investigation of the Borrower and its Subsidiaries in scope, and
with results, satisfactory to the Administrative Agent and shall have been given
such access to the management, records, books of account, contracts and
properties of the Borrower and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have reasonably requested.

(h) Reports. The Administrative Agent shall have received, in form and substance
satisfactory to it, all environmental reports, asset appraisals, field audits,
and such other reports and certifications, as it has reasonably requested.

(i) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
to be discharged on or prior to the Closing Date.

(ii) Pledged Stock; Stock Powers; Pledged Notes. Subject to the provisions of
Section 5.3, the Administrative Agent shall have received original versions of
(A) the certificates representing the shares of Capital Stock pledged to the
Administrative Agent (for the ratable benefit of the Secured Parties) pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (B) each promissory note (if any) pledged to the
Administrative Agent (for the ratable benefit of the Secured Parties) pursuant
to the Guarantee and Collateral Agreement, endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Subject to the
provisions of Section 5.3, each document (including any UCC financing
statements, Intellectual Property Security Agreements, Deposit Account Control
Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Loan Documents or under law or
reasonably requested by the Administrative Agent to be filed, executed,
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been executed (if applicable) and
delivered to the Administrative Agent in proper form for filing, registration or
recordation.

(j) Insurance. The Administrative Agent shall have received (i) insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

 

53



--------------------------------------------------------------------------------

(k) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date, and all reasonable and
documented fees and expenses for which invoices have been presented (including
the reasonable and documented fees and expenses of legal counsel to the
Administrative Agent) for payment on or before the Closing Date. All such
amounts will be paid on the Closing Date and will be reflected in the Flow of
Funds Agreement.

(l) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of internal counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent. Such legal opinions shall
cover such matters incident to the transactions contemplated by this Agreement
and the other Loan Documents as the Administrative Agent may reasonably require.

(m) Borrowing Notices. The Administrative Agent shall have received, in respect
of the Term Loan to be made on the Closing Date, a completed Notice of Borrowing
executed by the Borrower and otherwise complying with the requirements of
Section 2.2.

(n) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer of the Borrower.

(o) No Material Adverse Effect. There shall not have occurred, since July 31,
2014, any event or condition that has had or would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(p) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened in writing against any Group Member that would
reasonably be expected to have a Material Adverse Effect (other than the matters
disclosed on Schedule 4.6).

(q) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(r) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(s) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

(t) No Indebtedness. No Indebtedness of the Borrower shall be outstanding, other
than (i) the Obligations, (ii) the indebtedness to Commerzbank AG in connection
with the purchase of the Company’s facility in Rosenheim, Germany in May of
2014, (iii) the indebtedness to Dover Corporation in connection with the
completion of the acquisition of the Multitest and Everett Charles Technologies
businesses in December 2013, and (iv) Indebtedness permitted under Section 7.2.

 

54



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s share of such requested extension of credit.

5.2 Post-Closing Conditions Subsequent.

Except as otherwise agreement by the Administrative Agent, the Borrower shall
satisfy each of the conditions subsequent to the Closing Date specified in this
Section 5.2 to the reasonable satisfaction of the Administrative Agent, in each
case by no later than the date specified for such condition below (or such other
date as Administrative Agent shall agree in its sole discretion), and
notwithstanding anything to the contrary in this Agreement to the contrary, the
failure of the Borrower to deliver such items prior to such date shall not
constitute a Default hereunder:

(a) The Borrower shall cause to be delivered to the Administrative Agent by no
later than the date occurring forty-five (45) days after the Closing Date, the
Deposit Account Control Agreements and the Merganser Securities Account Control
Agreement, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

(b) The Borrower shall cause to be delivered to the Administrative Agent by no
later than the date occurring forty-five (45) days after the Closing Date, a
Stock Pledge Agreement under German law with respect to stock of LTX-Credence
(Deutschland) GmbH, and documentation related thereto, including powers of
attorney, as applicable, and a legal opinion of German counsel, in each case in
form and substance reasonably satisfactory to the Administrative Agent; and

(c) The Borrower shall cause to be delivered to the Administrative Agent by no
later than the date occurring forty-five (45) days after the Closing Date, a
Stock Pledge Agreement under British Virgin Islands law with respect to stock of
Credence International Ltd., and documentation related thereto, as applicable,
and a legal opinion of British Virgin Islands counsel, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, at all times prior to the
Discharge of Obligations, each Borrower shall, and, where applicable, shall
cause each of its respective Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) as soon as available, but in any event within the lesser of (i) five
(5) days of filing of any annual report on form 10-K (taking into account any
extension thereof) with the SEC or (ii) five (5) days from the applicable filing
due date set by the SEC with respect to the filing of such annual report on form
10-K, a copy of the audited consolidated and consolidating balance sheet of
Xcerra and its consolidated Subsidiaries as at the end of such fiscal year and
the related audited consolidated and consolidating statements of income and of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous year, together with an unqualified opinion of BDO
USA, LLP or other independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent;

 

55



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within the lesser of (i) five
(5) days of filing of any quarterly report on form 10-Q with the SEC or
(ii) five (5) days from the applicable filing due date set by the SEC with
respect to the filing of such quarterly report on form 10-Q (taking into account
any extension thereof), the unaudited consolidated and consolidating balance
sheet of Xcerra and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated and consolidating statements of
income and of cash flows for such fiscal quarter and the portion of the fiscal
year through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of the Borrower (other than the
third, sixth, ninth and twelfth months of each fiscal year), the unaudited
consolidated and consolidating balance sheet of Xcerra and its consolidated
Subsidiaries as at the end of such month and the related unaudited consolidated
and consolidating statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein, and except for the absence of
footnotes and subject to year-end adjustments for unaudited financial
statements) consistently throughout the periods reflected therein and with prior
periods.

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.2 Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender (or, in the case of clause (j), to the
relevant Lender):

(a) [Reserved];

 

56



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, no Default or Event of Default has
occurred and is continuing except as specified in such certificate and (ii) in
the case of all monthly (unless the last day of such month is also a quarter end
date), quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of Section 7.1 of this Agreement as of
the last day of the month, fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any federally registered
Intellectual Property issued to or acquired by any Loan Party since the date of
the most recent report delivered pursuant to this clause (y) (or, in the case of
the first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Xcerra and its Subsidiaries as of the end of each fiscal quarter of such fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by the Agent and Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC), except where so furnishing the same would violate any
applicable law or any policy of the SEC or such other agency;

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority regarding the Loan Parties’
compliance with or maintenance of Governmental Approvals or Requirements of Law,
in any case that would reasonably be expected to have a Material Adverse Effect;

(g) by no later than 15 days after the end of each month occurring during each
fiscal year of the Borrower, and at any other times reasonably requested by the
Administrative Agent, a Liquidity Report.

(h) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request.

 

57



--------------------------------------------------------------------------------

(i) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3 Reserved.

6.4 Payment of Taxes.

(a) Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all material Taxes imposed by law on an
applicable Loan Party of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

(b) File or cause to be filed all Federal income and all other material state
and other material tax returns that are required to be filed, taking into
account any applicable extensions and waivers.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its respective ERISA
Affiliates to: (1) maintain each Pension Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code or other Federal or
state law; (2) cause each Pension Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Pension
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Pension Plan are either (x) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing such Pension Plan; (y) insured with a reputable insurance company; or
(z) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto; and
(6) ensure that the contributions or premium payments to or in respect of each
Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.

6.6 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

58



--------------------------------------------------------------------------------

6.7 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers, directors and employees of
the Group Members and with their independent certified public accountants;
provided that such inspections shall not be undertaken more frequently than once
per year, unless an Event of Default has occurred and is continuing, in which
case such inspections and audits shall occur as often as the Administrative
Agent shall reasonably determine is necessary.

6.8 Notices. Give prompt written notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse
Effect; and (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding by or before any Governmental Authority
affecting any Group Member (i) in which the amount involved is $1,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought against any Group Member, or (iii) which relates to any Loan Document;

(d) (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after Borrower
acquires such knowledge), the occurrence of any of the following events, and
shall provide the Administrative Agent with a copy of any notice prepared by it
or any Loan Party with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower or any of its respective ERISA Affiliates with respect
to such event, if such event would reasonably be expected to result in liability
in excess of $1,000,000 of any Loan Party or any of their respective ERISA
Affiliates: (A) an ERISA Event, (B) the adoption of any new Pension Plan by the
Borrower or any ERISA Affiliate, (C) the adoption of any amendment to a Pension
Plan, if such amendment will result in a material increase in benefits or
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or
(D) the commencement of contributions by the Borrower or any ERISA Affiliate to
any Pension Plan that is subject to Title IV of ERISA or Section 412 of the
Code;

(ii) upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS with respect to
each Pension Plan;

(iii) promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that would reasonably be expected to result in a
liability in excess of $1,000,000 of any Loan Party or any of its respective
ERISA Affiliates;

 

59



--------------------------------------------------------------------------------

(e) (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by any
Group Member of any Capital Stock, (iii) any incurrence by any Group Member of
any Indebtedness (other than Indebtedness constituting Loans) in a principal
amount equaling or exceeding $500,000, and (iv) with respect to any such Asset
Sale, issuance of Capital Stock or incurrence of Indebtedness, the amount of any
Net Cash Proceeds received by such Group Member in connection therewith;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party, which notice requirement shall be deemed satisfied by any
description of such change included in any Form 10-K, Form 10-Q or Form 8-K
filed by the Borrower with the SEC; and

(g) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.

6.10 Operating Accounts. Except as agreed in writing by the Agent, maintain the
Loan Parties’ primary U.S. depository and operating accounts and securities
accounts (other than those set forth in Schedule 6.10 hereto) with SVB or with
SVB’s Affiliates.

6.11 Audits. At reasonable times but no more than once a year, if requested by
the Agent in its discretion, on five (5) Business Day’s prior notice (provided
that no notice shall be required and the annual limitation shall not apply if an
Event of Default has occurred and is continuing), the Administrative Agent, or
its agents, shall have the right to inspect the Collateral and the right to
audit and copy any and all of any Loan Party’s books and records including
ledgers, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information. The foregoing inspections and audits
shall be at the Borrower’s expense.

6.12 Additional Collateral, Etc.

(a) With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the ratable benefit of
the Secured

 

60



--------------------------------------------------------------------------------

Parties, does not and shall not have a perfected Lien, promptly (and in any
event within ten (10) Business Days, or such longer period as the Administrative
Agent may agree) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent may reasonably deem necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (subject only to
Liens expressly permitted by Section 7.3) security interest and Lien in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(c) With respect to any new direct Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Loan Party
(including pursuant to a Permitted Acquisition), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Subsidiary that is owned directly by such Loan Party,
(ii) deliver to the Administrative Agent such documents and instruments as may
be reasonably required to grant, perfect, protect and ensure the priority of
such security interest, including but not limited to, the certificates
representing such Capital Stock, if any, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, (iii) to the extent such new direct Subsidiary (other than an Excluded
Foreign Subsidiary) is a Material Subsidiary, cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions as are necessary or advisable in the opinion of the Administrative Agent
to grant to the Administrative Agent for the ratable benefit of the Secured
Parties a perfected first priority security interest and Lien in the Collateral
(other than Excluded Assets and any interests in Excluded Foreign Subsidiaries,
Liens on which shall be granted as set forth pursuant to clause (d) below, if
applicable) described in the Guarantee and Collateral Agreement, with respect to
such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date and directly owned by any Loan Party (i) the applicable
Loan Parties shall promptly execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement, as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest and Lien in the Capital Stock of such new Excluded Foreign Subsidiary
that is directly owned by any such Loan Party (provided that in no event shall
more than 66% of the total outstanding voting Capital Stock of any such Excluded
Foreign Subsidiary be required to be so pledged), (ii) at the request of the
Administrative Agent, deliver to the Administrative Agent the certificates
representing such Capital Stock, if any, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, and (iii) if such Excluded Foreign Subsidiary is a Material Subsidiary,
take such other action (including, as applicable, the delivery of any Foreign
Pledge Documents reasonably requested by the Administrative Agent) as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Administrative Agent’s security interest therein, including, if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to such security interest, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location in the United States where in excess of $500,000 of Collateral is
stored or located, which agreement or letter, in any such case, shall be
reasonably satisfactory in form and substance to the Administrative Agent.

6.13 Reserved.

6.14 Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing by
any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with or promptly following the
incurrence thereof, in respect of any such Insider Indebtedness incurred at any
time after the Closing Date.

6.15 Reserved.

6.16 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.17 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Bank
Services) to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.

6.18 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, at all times prior to the
Discharge of Obligations, neither the Borrower shall, nor shall the Borrower
permit any of its respective Subsidiaries to, directly or indirectly:

 

62



--------------------------------------------------------------------------------

7.1 Financial Condition Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 1.50:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed 2.25:1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii) any
Loan Party to any Group Member; (iii) any Group Member (which is not a Loan
Party) to any other Group Member (which is not a Loan Party); and (iv) any Group
Member to any Loan Party to the extent such Indebtedness is permitted under
Section 7.8(f)(ii) hereof;

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party, (iii) by any Group Member (which is not a Loan
Party) of the Indebtedness of any other Group Member (which is not a Loan
Party); and (iv) of any Loan Party of the Indebtedness of any Group Member
permitted under Section 7.2(b)(iv) hereof, provided that, in any case (i), (ii),
(iii) or (iv), the Indebtedness so guaranteed is otherwise permitted by the
terms hereof;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof);

(f) Surety Indebtedness and any other Indebtedness in respect of letters of
credit, bank guarantees, banker’s acceptances or similar arrangements, provided
that the aggregate amount of any such Indebtedness outstanding at any time shall
not exceed $5,000,000;

(g) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $5,000,000 at any one time outstanding;

(h) obligations (contingent or otherwise) of the of the Loan Parties and their
respective Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;

(i) Indebtedness of a Person (other than a Loan Party or one of their respective
Subsidiaries which constituted a Subsidiary prior to the consummation of the
applicable merger referenced below) existing at the time such Person is merged
with or into a Loan Party or a Subsidiary or

 

63



--------------------------------------------------------------------------------

becomes a Subsidiary; provided that (i) such Indebtedness was not, in any case,
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition, (ii) such merger or acquisition constitutes a Permitted
Acquisition, and (iii) with respect to any such Person who becomes a Subsidiary,
(A) such Subsidiary is the only obligor in respect of such Indebtedness, and
(B) to the extent such Indebtedness is permitted to be secured hereunder, only
the assets of such Subsidiary secure such Indebtedness;

(j) [Reserved];

(k) Indebtedness in connection with a Permitted Acquisition in an amount not to
exceed $5,000,000 in the aggregate, provided that in each case, (A) no Default
or Event of Default has occurred and is continuing both immediately before and
immediately after giving effect to the incurrence of such Indebtedness, and
(B) at the time of incurrence thereof, the Loan Parties shall be in pro forma
compliance with the financial covenants set forth in this Agreement as of the
last day of the most recently ended Fiscal Quarter, it being understood that
such covenants shall be determined on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness;

(l) [Reserved];

(m) Long term purchase obligations;

(n) Indebtedness constituting severance obligations; and

(o) Indebtedness incurred in connection with the financing of insurance
premiums.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, and (iii) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);

 

64



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness incurred (x) pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets or to finance owned real
estate or (y) pursuant to Section 7.2(f); provided that (i) such Liens with
respect to Section 7.2(e) (A) shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, and (B) shall not at any time
encumber any property other than the property financed by such Indebtedness,
related property and proceeds thereof, and (ii) the aggregate principal amount
of the Indebtedness secured by any Lien permitted under this clause (g) shall
not exceed $7,500,000 at any time outstanding;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed, related property and proceeds
thereof;

(j) judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, custodians, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Obligations under any Specified Swap Agreements permitted
by Section 7.2(h);

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Loan Party or becomes a Subsidiary of a
Loan Party or acquired by a Loan Party; provided that (i) such Liens were not
created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2;

(n) the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(o) [Reserved]; and

(p) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$1,000,000 at any one time.

 

65



--------------------------------------------------------------------------------

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of a Loan Party may be merged or consolidated with or into a
Loan Party (provided that such Loan Party shall be the continuing or surviving
Person);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
from any Group Member that is not a Loan Party to any other Group Member, or
(ii) pursuant to a Disposition permitted by Section 7.5;

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation, or amalgamation;

(d) any Group Member (other than a Loan Party) may be liquidated, wound up or
dissolved (and to the extent that any such liquidation, winding up or
dissolution results in the assets of such Group Member being transferred, such
assets are transferred to another Group Member), unless such liquidation,
winding up or dissolution would reasonably be expected to result in a Material
Adverse Effect;

(e) any Group Member which is not a Loan Party may be merged or consolidated
with or into, or transfer assets to another Group Member; and

(f) any Group Member may merge or consolidate with any other Person pursuant to
a Permitted Acquisition so long as the surviving entity is a Subsidiary of the
Borrower (and if such Group Member was a Loan Party, the surviving entity is a
Loan Party).

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of Xcerra, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of surplus, obsolete or worn out property or property that is
no longer used in the business of the Borrower or such Subsidiary in the
ordinary course of business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
(i) to the Borrower or any other Loan Party, or (ii) in connection with any
transaction that does not result in a Change of Control;

(e) the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f) the non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;

 

66



--------------------------------------------------------------------------------

(g) the Disposition of property (i) by any Loan Party to any other Loan Party,
(ii) by any Group Member (which is not a Loan Party) to any other Group Member,
and (iii) from any Loan Party to any Subsidiary that is not a Guarantor, in the
aggregate not to exceed, together with any Investments permitted pursuant to
Section 7.8(f)(ii) hereof, five percent (5%) of the Borrower’s consolidated
total assets determined in accordance with GAAP (measured at the time of any
such Disposition);

(h) Dispositions of property subject to a Casualty Event;

(i) leases or subleases of Real Property;

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);

(k) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(l) Dispositions of other property having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and provided further that
the Net Cash Proceeds thereof are used to prepay the Term Loans in accordance
with Section 2.12(e);

(m) Dispositions of property acquired after the date hereof in connection with
Permitted Acquisitions in an amount not to exceed $1,000,000 in the aggregate;
provided that (i) the Borrower identifies any such property to be Disposed of in
reasonable detail in writing to the Agent not later than three (3) Business Days
prior to the consummation of any such acquisition and (ii) such property will be
Disposed of for fair market value (as reasonably determined by the board of
directors of the Borrower); and

(n) payments permitted under Section 7.6, Investments permitted under
Section 7.7, and Liens permitted under Section 7.3;

provided, however, that any Disposition made pursuant to this Section 7.5 (other
than under clauses (a), (h) and (k) shall be made in good faith on an arm’s
length basis for fair value.

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness (except in accordance with the
applicable subordination agreement) or earn-out obligations, deferred payments,
holdbacks or similar deferred consideration in connection with a Permitted
Acquisition, or declare or pay any dividend (other than dividends payable solely
in common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that, so long as no Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

 

67



--------------------------------------------------------------------------------

(a) any Group Member may (i) make Restricted Payments to any Loan Party;
(ii) declare and make dividends which are payable solely in the common Capital
Stock of such Group Member; and (iii) make Investments permitted under
Section 7.8 and dispositions permitted under Section 7.5;

(b) each Loan Party may purchase common Capital Stock or common Capital Stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that no Default or Event of Default then exists or would result
therefrom and the aggregate amount of payments made under this clause (b) shall
not exceed $500,000 during any fiscal year of the Borrower;

(c) each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common Capital Stock; provided that any such issuance is
otherwise permitted hereunder (including by Section 7.5(d));

(d) (i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(e) [Reserved];

(f) the Borrower may make Restricted Payments to repurchase its Capital Stock
under the Borrower’s stock repurchase plan existing on the Closing Date in an
aggregate amount not to exceed $6,000,000, provided that, after giving pro forma
effect to any such Restricted Payment, the Consolidated Leverage Ratio for the
immediately preceding four fiscal quarters is at least 0.25x lower than the
maximum permitted ratio under Section 7.1(b); and

(g) the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by one of the foregoing clauses of this Section 7.6; provided that the
aggregate amount of all such Restricted Payments made pursuant to this clause
(f) shall not exceed $500,000.

7.7 Reserved.

7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

 

68



--------------------------------------------------------------------------------

(e) [Reserved];

(f) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Loan Party or (ii) any Loan Party to
any Subsidiary that is not a Loan Party; provided that the aggregate amount of
all such Investments made pursuant to this clause (ii) in any fiscal year of the
Borrower shall not to exceed, together with any Dispositions permitted pursuant
to Section 7.5(g)(iii) hereof, an amount equal to five percent (5%) of the
Borrower’s consolidated total assets determined in accordance with GAAP
(measured at the time of any such Investment);

(g) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h) Transfer pricing arrangements consistent with current practices and on
commercially reasonable terms;

(i) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(j) (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(k) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $1,000,000 during any fiscal year of
the Borrower;

(l) deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(m) the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(n) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions;

(o) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

 

69



--------------------------------------------------------------------------------

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) the Borrower shall give the Administrative Agent at least ten
(10) Business Days’ prior written notice and a description of any such purchase
or acquisition;

(iv) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

(v) the Borrower shall provide to the Administrative Agent, to the extent
available, a due diligence package with respect to such purchase or acquisition;

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(vii) Liquidity shall equal or exceed $25,000,000 as of the date such Permitted
Acquisition is consummated (after giving effect, on a Pro Forma Basis, to the
consummation of such acquisition);

(viii) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Consolidated Leverage Ratio shall not exceed
the applicable ratio, less 0.25x, as set forth in Section 7.1(b) hereof, and the
Borrower and its Subsidiaries shall be in compliance with each of the other
financial covenants set forth in Section 7.1, to the extent effective at such
time, based upon financial statements delivered to the Administrative Agent
which give effect, on a Pro Forma Basis, as of the end of the last completed
fiscal quarter, to such acquisition or other purchase;

(ix) no liabilities in excess of $5,000,000 are assumed in connection with such
purchase or acquisition and no Indebtedness is assumed or incurred in connection
with any such purchase or acquisition other than Indebtedness permitted by the
terms of Section 7.2(k);

(x) such purchase or acquisition shall not constitute an Unfriendly Acquisition;

(xi) the aggregate amount of the cash consideration paid by such Group Member in
connection with Permitted Acquisitions (including costs and expenses, earn-out
obligations, deferred payments, holdbacks or similar deferred consideration in
connection therewith, and Indebtedness assumed and/or incurred in connection
therewith) shall not exceed $15,000,000 during any fiscal year of the Borrower
or $30,000,000 in the aggregate with respect to all such Permitted Acquisitions;

(xii) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

70



--------------------------------------------------------------------------------

(p) In addition to the Investments otherwise expressly permitted by this
Section 7.8, Investments (including in joint ventures, strategic alliances and
corporate collaborations) by the Group Members the aggregate amount of all of
which Investments (valued at cost) does not exceed $5,000,000; and

(q) Investments existing on the Closing Date and described on Schedule 7.8.

7.9 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which would result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all non-forfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

7.10 Optional Payments and Modifications of Debt Instruments. Amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any Subordinated Indebtedness
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

7.11 Transactions with Affiliates. Except as described on Schedule 7.11, enter
into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any other Loan Party)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.

7.12 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection therewith), and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.

7.13 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

 

71



--------------------------------------------------------------------------------

7.14 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15 Negative Pledge Clauses. Except as set forth in Schedule 7.15, enter into
or suffer to exist or become effective any agreement that prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any Collateral, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any cash
pooling or treasury management arrangements, purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby, related
assets and proceeds), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary
or, in any such case, that is set forth in any agreement evidencing any
amendments, restatements, supplements, modifications, extensions, renewals and
replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, and (e) any restriction pursuant
to any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (d), (f), (g), (i), (l), (m), (n) and (p) or
any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreements (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

7.16 Clauses Restricting Subsidiary Distributions. Except as set forth in
Schedule 7.16, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party and any of their
respective Subsidiaries to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary,
(iii) customary restrictions on the assignment of leases, licenses and other
agreements, (iv) customary restrictions under agreements governing cash pooling
and treasury management arrangements, (v) restrictions under agreements
governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed
thereby, related property and proceed thereof, (vi) any agreement in effect at
the time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vii) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Sections 7.3(c), (d), (f), (g), (i), (k), (l), (m), (n) and (p) (provided
that any such restriction relates only to the assets or property subject to such
Lien or being Disposed).

 

72



--------------------------------------------------------------------------------

7.17 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its respective
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19 Certification of Certain Equity Interests. Take any action to certificate
any Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without promptly undertaking to the reasonable
satisfaction of the Administrative Agent all such actions as may reasonably be
requested by the Administrative Agent to continue the perfection of its Liens
(held for the ratable benefit of the Secured Parties) in any such newly
certificated Equity Interests.

7.20 Amendments to Organizational Agreements. Amend or permit any amendments to
any Loan Party’s organizational documents if such amendment would be adverse to
Administrative Agent or the Lenders in any material respect, provided that an
amendment to the organizational documents of the Borrower shall not be deemed to
be adverse if it does not result in a Change of Control.

7.21 Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board,
(b) finance an Unfriendly Acquisition, or (c) for any other purpose other than
as permitted by Section 4.16 hereof.

7.22 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

(b) Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt (other than any Permitted
Refinancing Indebtedness in respect thereof), except as permitted by the
subordination provisions in the applicable Subordinated Debt Documents and any
subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

 

73



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.1, clause (i) or (ii) of Section 6.5(a),
Section 6.6(b), Section 6.8(a) (with respect to an “Event of Default” described
in such Section 6.8(a)), Section 6.10 or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days thereafter;
or

(e) (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans and any Swap Agreement) on the scheduled due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; (iii) default in making any
payment or delivery under any such Indebtedness constituting a Swap Agreement in
an amount greater than $5,000,000 beyond the period of grace, if any, provided
in such Swap Agreement; or (iv) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to (x) cause, or to permit the holder or beneficiary of,
or, in the case of any such Indebtedness constituting a Swap Agreement,
counterparty under, such Indebtedness (or a trustee or agent on behalf of such
holder, beneficiary, or counterparty) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or (in the case of any such Indebtedness constituting a Swap Agreement)
to be terminated, or (y) to cause, with the giving of notice if required, any
Group Member to purchase or redeem or make an offer to purchase or redeem such
Indebtedness prior to its stated maturity; provided that, (A) unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clause (i), (ii), (iii), or (iv) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii), (iii), and (iv) of this paragraph (e) shall have occurred with respect to
Indebtedness the outstanding principal amount (and, in the case of Swap
Agreements, other than Specified Swap Agreements, the Swap Termination Value) of
which, individually or in the aggregate of all such Indebtedness, exceeds in the
aggregate $5,000,000; and (B) clauses (i), (ii) and (iv) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of property or assets securing Indebtedness or as a result of the
voluntary sale or transfer of Capital Stock owned by any Group Member in a
transaction not prohibited hereunder; or (2) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Loan Party; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for

 

74



--------------------------------------------------------------------------------

the benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (a) results in the entry of an order for relief or any such
adjudication or appointment, or (b) remains undismissed, undischarged or
unbonded for a period of 60 days (provided that, during such 60 day period, no
Loans shall be advanced hereunder); or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loans shall be advanced hereunder); or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be generally
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $500,000; or

(h) There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance (other than customary deductibles) as to which the
relevant insurance company has acknowledged coverage) of $3,000,000 or more, or
(ii) one or more non-monetary final judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case (i) or (ii), (A) enforcement proceedings are commenced by
any creditor upon such judgment, order, penalty or fine, as applicable, or
(B) such judgment or order, as applicable, shall not have been vacated,
discharged, stayed or bonded, as applicable, pending appeal within 60 days from
the entry or issuance thereof; or

(i) (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) [Reserved]; or

 

75



--------------------------------------------------------------------------------

(m) Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect in any material respect; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.

8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; (ii) SVB and any of its Affiliates, as applicable, may
terminate any FX Forward Contract or other Bank Services Agreement then
outstanding; and (iii) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents. To the
extent elected by SVB or any of its applicable Affiliates, the Borrower shall
Cash Collateralize the amount of any Obligations in respect of Bank Services
then outstanding. After all such Bank Services Agreements shall have been
terminated or expired, as applicable, and all other Obligations of the Borrower
and the other Loan Parties (including any such Obligations arising in connection
with Bank Services) shall have been paid in full, the balance, if any, of the
funds having been so Cash Collateralized shall be returned to the Borrower (or
such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including the reasonable fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Sections 2.19, 2.20 and 2.21),
and any Qualified Counterparties, in each case, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

76



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements, in each
case, ratably among the Lenders and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and settlement amounts, payment amounts and other
termination payment obligations under any Specified Swap Agreements, in each
case, ratably among the Lenders and any applicable Qualified Counterparties, in
each case, ratably among them in proportion to the respective amounts described
in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;

Sixth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Seventh payable to them;

Seventh, to payment of that portion of the Obligations constituting settlement
amounts, payment amounts and other termination payment obligations under any and
Bank Services Agreements, in each case, ratably among SVB and any of its
applicable Affiliates (as provider(s) of Bank Services), and, if so elected by
SVB, to the Administrative Agent for the account of SVB, to Cash Collateralize
then-outstanding Obligations arising in connection with Bank Services; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities to any Lender
or any other Person, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

77



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the other Lenders (in their respective capacities as
a Lender and, as applicable, Qualified Counterparty or provider of Bank
Services) hereby irrevocably (i) authorize the Administrative Agent to enter
into all other Loan Documents, as applicable, including the Guarantee and
Collateral Agreement, any subordination agreements and any other Security
Documents, and (ii) appoint and authorize the Administrative Agent to act as the
agent of the Secured Parties for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

 

78



--------------------------------------------------------------------------------

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for any of the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.

 

79



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent and each of its Related Parties in its capacity as such (to
the extent not reimbursed by the Borrower or any other Loan Party pursuant to
any Loan Document and without limiting the obligation of the Borrower or any
other Loan Party to do so) according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Loans shall have
been paid in full, in accordance with its Aggregate Exposure Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or such other Person in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or such other Person under or in connection with any of the
foregoing and any other amounts not reimbursed by the Borrower or such other
Loan Party; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of

 

80



--------------------------------------------------------------------------------

a court of competent jurisdiction to have resulted primarily from the
Administrative Agent’s or such other Person’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the State of New
York, or an Affiliate of any such bank with an office in the State of New York.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) With effect from the Resignation Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such collateral security is
assigned to such successor Administrative Agent) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of Section 9 and Section 10.5 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as the Administrative Agent.

 

81



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Bank Services and Specified Swap Agreements
(other than Bank Services and Specified Swap Agreements the Obligations in
respect of which have been Cash Collateralized in an amount equal to 105%
thereof in accordance with the terms hereof or as to which other arrangements
satisfactory to the Administrative Agent, the provider of Bank Services or any
applicable Qualified Counterparty, as applicable, shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.9 and 10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

82



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 Survival.

This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, nor any other Loan Document (other than any Bank
Services Agreement), nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Term
Commitment, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its respective rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (i) amend, modify
or waive the pro rata requirements of, or the application of payments set forth
in, Section 2.18 or Section 8.3 without the written consent of each Lender;
(E) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; or (F) amend or modify the application of
payments provisions set forth in Section 8.3 in a manner that adversely affects
any provider of Bank Services or any Qualified Counterparty, as applicable,
without the written consent of the provider of Bank Services or each such
Qualified Counterparty, as applicable. Any such waiver and any such amendment,
supplement

 

83



--------------------------------------------------------------------------------

or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, provider of Bank
Services, each Qualified Counterparty, and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured during the period such waiver is effective; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

(i) the assumption of the Loans of each such Minority Lender by one or more
Replacement Lenders pursuant to the provisions of Section 2.23; and

(ii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.

(d) Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

84



--------------------------------------------------------------------------------

Borrower:   

Xcerra Corporation

825 University Avenue

Norwood, Massachusetts 02060-2643

Attention: Mark Gallenberger

Facsimile No.: 781-329-8836

Telephone No.: 781-467-5417

E-Mail: mark_gallenberger@xcerra.com

Website URL: www.xcerra.com

  

with a copy to:

 

Wilmer Cutler Pickering Hale & Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Attention: George W. Shuster, Jr.

Facsimile No.: 212-230-8888

Administrative Agent:   

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, MA 02466

Attention: Michael Shuhy, Vice President

Facsimile No.: 617-969-4395

E-Mail: mshuhy@svb.com

 

with a copy to:

 

Riemer & Braunstein LLP

3 Center Plaza

Boston, Massachusetts 02108

Attention: Charles W. Stavros

Facsimile No.: 617-880-3456

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as

 

85



--------------------------------------------------------------------------------

described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (a) and (b), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) the Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses

 

86



--------------------------------------------------------------------------------

incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, or liabilities arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower or any other Loan
Party pursuant to any other Loan Document for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the outstanding Term Loans at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, and 2.20(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or

 

87



--------------------------------------------------------------------------------

thereby, any Loan, or the use of the proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Loan Documents and the Discharge of Obligations.

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include SVB and any Affiliate of SVB that is party to any Bank Services
Agreement with the Borrower or another Group Member), except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

88



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

(iii) Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons. No such assignment shall be made to a Loan
Party or any of a Loan Party’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the

 

89



--------------------------------------------------------------------------------

“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.23 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.23 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(k) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

90



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Loans, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Loans; and (iii) it will make or invest in its Loans for
its own account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act, or other federal securities laws (it being understood that,
subject to the provisions of this Section 10.6, the disposition of such Loans or
any interests therein shall at all times remain within its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8.2, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) Upon the occurrence and during the continuance of any Event of Default, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application made by
such Lender or any of its Affiliates; provided that the

 

91



--------------------------------------------------------------------------------

failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

92



--------------------------------------------------------------------------------

10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

10.14 Submission to Jurisdiction; Waivers. The Borrower, the Agent and each Loan
Party hereby irrevocably and unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

93



--------------------------------------------------------------------------------

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or Guarantee Obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

(b) Substantially simultaneously with the Discharge of Obligations, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) and liens of the Administrative Agent and
each Loan Party under the Security Documents shall terminate and be released,
all without delivery of any instrument or performance of any act by any Person.
The collateral agent and the Lenders shall take such action and sign such
instruments or documents reasonably requested by Borower to effect such
termination and release.

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

 

95



--------------------------------------------------------------------------------

10.20 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. Each Borrower will, and will cause each of its respective
Subsidiaries to, provide, to the extent commercially reasonable or required by
any Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

[Remainder of page left blank intentionally]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

XCERRA CORPORATION

as a Borrower

By:  

/s/ Mark J. Gallenberger

Name:  

Mark J. Gallenberger

Title:  

Sr. Vice President, Chief Operating Officer and Chief Financial Officer

EVERETT CHARLES TECHNOLOGIES LLC

as a Borrower

By:  

/s/ Mark J. Gallenberger

Name:  

Mark J. Gallenberger

Title:  

Sr. Vice President, Chief Operating Officer and Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK,

as the Administrative Agent

By:  

/s/ Mike Shuhy

Name:  

Mike Shuhy

Title:  

Director

 

Signature Page 2 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as a Lender

By:  

/s/ Mike Shuhy

Name:  

Mike Shuhy

Title:  

Director

 

Signature Page 3 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

TERM COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

TERM COMMITMENTS

 

Lender    Term Commitments      Aggregate Exposure Percentage  

Silicon Valley Bank

   $ 25,000,000         100.000000000 % 

Total

   $ 25,000,000         100.000000000 % 

 

Schedule 1.1



--------------------------------------------------------------------------------

Schedule 4.4

Required Consents

Materiality Limitation

 

  1. Borrowers do not list those Governmental Approvals, consents,
authorizations, filings or notices, the failure of which to obtain or make would
not, individually or in the aggregate, reasonably be expected to adversely
affect Borrower’s business in any material respect or result in any material
liability to Borrowers.



--------------------------------------------------------------------------------

Schedule 4.6

Disclosed Matters

Renesas Electronics Corporation, the successor in interest to NEC Electronics
Corporation, v. LTX-Credence Corporation and Credence Systems K.K., Tokyo
District Court; Tokyo Japan, Heisei 22 (2010) (wa) No. 11683.

Mr. Long Kim Wing, a former employee of LTX-Credence Singapore Pte, Ltd. v.
LTX-Credence Singapore Pte, Ltd., High Court of the Republic of Singapore, Suit
No. 906 of 2014.



--------------------------------------------------------------------------------

Schedule 4.15

Subsidiaries

Xcerra Corporation — Massachusetts

 

Name of Subsidiary

  

Jurisdiction of Organization
or Formation

   Percentage of
Equity Interests
Owned  

Credence Capital Corporation

   California      100   

Credence International Limited, Inc.

   Delaware      100   

Wholly owned subsidiaries:

   —      —     

Credence International Limited, Inc. – Taiwan Branch

   Taiwan      100   

Credence Korea

   South Korea      100   

Credence International Ltd.

   British Virgin Islands      100   

Wholly owned subsidiaries:

   —      —     

Credence International Ltd. Malaysia Branch

   Malaysia      100   

Credence International Ltd. Taiwan Branch

   Taiwan      100   

Credence Malta Limited

   Malta      100   

Everett Charles Technologies (Shenzhen) Limited

   China      100   

LTX-Credence Singapore Pte. Ltd.

   Singapore      100   

NPTest de Costa Rica SA

   Costa Rica      100   

NPTest (Philippines) Inc.

   Philippines      100   

Test Solutions (Suzhou) Co., Ltd.

   China      100   

Credence Semiconductor Test Systems (Shanghai) Co., Ltd.

   China      100   

Credence Systems (M) Sdn BhD

   Malaysia      100   

Credence Systems (P), Inc.

   Philippines      100   

Credence Systems (UK) Limited

   United Kingdom      100   

Wholly owned subsidiary:

   —      —     

Credence Systems (UK) Limited – Belgian Branch

   Belgium      100   

Everett Charles Technologies Board Test Manufacturing Limited Company

   Hungary      100   

Everett Charles Technologies LLC

   Delaware      100   

LTX Asia International, Inc.

   Delaware      100   

Wholly owned subsidiaries:

   —      —     

LTX Asia International Inc. – Taiwan Branch

   Taiwan      100   

LTX (Shanghai) Company Limited

   China      100   

LTX-Credence Armenia L.L.C.

   Republic of Armenia      100   



--------------------------------------------------------------------------------

LTX-Credence (Deutschland) GmBH

   Germany      100   

Wholly owned subsidiaries:

   —      —     

atg Luther & Maelzer GmbH

   Germany      100   

Subsidiaries:

   —      —     

atg Luther & Maelzer Asia Ltd.

   Taiwan      100   

Multitest GmbH

   Germany      100   

Subsidiaries:

     

Multitest elektronische Systeme GmbH

   Germany      100   

LTX-Credence France S.A.S.

   France      100   

LTX-Credence Italia S.r.l

   Italy      100   

LTX-Credence Sdn BhD.

   Malaysia 100      100   

Wholly owned subsidiaries:

   —      —     

LTX Corporation Philippine Branch

   Philippines      100   

Wholly owned subsidiary:

   —      —     

Multitest Electronic Systems (Philippines) Corporation

   Philippines      100   

Multitest Electronic Systems (Penang) Sdn. Bhd.

   Malaysia      100   

LTX-Credence Systems K.K.

   Japan      100   

LTX LLC

   Delaware      100   

Multitest Electronic Systems Inc.

   Delaware      100   

Xcerra (Thailand) Company Limited

   Thailand      100   

Everett Charles Technologies LLC—Delaware

Subsidiaries: None.



--------------------------------------------------------------------------------

Schedule 4.17

Environmental Matters

 

1. In May of 2012, the Los Angeles County Fire Department, Health and Hazardous
Materials Division, conducted an inspection at the Company’s former
manufacturing facility in Pomona, California (the “Pomona Facility”). The
inspection identified violations generally related to hazardous waste
accumulation, labeling, containment and record keeping. The Inspection Report
required corrections of the identified violations by May 23, 2012. The Pomona
Facility made such corrections and executed a Certification of Compliance on
May 31, 2012, which was then submitted to and accepted by the Los Angeles County
Fire Department.

 

2. In December of 2012, the Los Angeles County Certified Unified Program Agency
issued a Past Due Notice, Consolidated Invoice (the “Notice”) to the Pomona
Facility, which identified the permitting fees for the Hazardous Materials
Disclosure Program and Hazardous Waste Generator Program (Fiscal Year July 1,
2012 to June 30, 2013) as past due. The payment of $3,404.80 identified on the
Notice, which included the permit fees and a penalty, was paid to the Los
Angeles County Fire Department on January 24, 2013.

 

3. A Title 22 Inspection Report, dated as of August 29, 2012, for the property
located at 3021 Kenneth Street, Santa Clara, California identified unsecured
wires and hoses and the improper use of extension cords and hoses in relation to
the facility’s hazardous waste tank system. The facility has corrected each of
these items.

 

4. A limited Vapor Intrusion Screening Report dated September 4, 2013, for
LTX-Credence Corporation by Vertex Environmental Industries, Inc., relating to
the commercial buildings located at 3021 Kenneth Street and 1491 Space Park
Drive, Santa Clara, California, addressed matters relating to: (i) a chlorinated
solvent plume located beneath the Harbor Electronics facilities related to
historic operations conducted by an unrelated party, Bourns, Inc. (“Bourns”),
and for which Bourns was reported as the responsible party; and (ii) low
concentrations of metals in soils either reflecting background levels or below
corresponding Environmental Screening Levels.



--------------------------------------------------------------------------------

Schedule 4.19(a)

Required Lien Filings

 

1. For Xcerra Corporation, file with the Secretary of the Commonwealth of the
Commonwealth of Massachusetts.

 

2. For Everett Charles Technologies LLC, file with the Secretary of State for
the State of Delaware.

 

3. For Xcerra Corporation and Everett Charles Technologies LLC, as applicable,
file with the United States Patent and Trademark Office in Washington, D.C.

 

4. For Xcerra Corporation and Everett Charles Technologies LLC, as applicable,
file with the United States Copyright Office in Washington, D.C.



--------------------------------------------------------------------------------

Schedule 6.10

Securities Accounts

Securities Account maintained with Merganser Capital Management, Inc.



--------------------------------------------------------------------------------

Schedule 7.2(d)

Existing Indebtedness

 

1. The term loan in an amount of 2.9 million EUR pursuant to a loan agreement
entered into between Multitest electronische Systeme GmbH and Commerzbank AG to
finance the purchase of our previously leased facility in Rosenheim, Germany.

 

2. Letter of Credit issued by Silicon Valley Bank in the amount of $131,083.50
for the benefit of KBS 825 University Avenue, LLC, to secure Company lease
obligations.

 

3. Letter of Credit issued by Silicon Valley Bank in the amount of $130,695 for
the benefit of Pacific Gas and Electric Company, to secure payment obligations

 

4. Letter of Credit issued by Silicon Valley Bank in the amount of $25,000 for
the benefit of the Travelers Indemnity Company to secure payment obligations

 

5. Letter of Credit issued by Silicon Valley Bank in the amount of €189,350, for
the benefit Deutsche Bank AG, at the account of atg L&M, to secure customer
obligations and a rental deposit.

 

6. Letter of Credit issued by Silicon Valley Bank in the amount of €20,000, for
the benefit Deutsche Bank AG, at the account of Multitest elektronische Systems
GmbH to secure customs payments.

 

7. Loan from NPTest de Costa Rica SA to LTX-Credence Corporation in the
principal amount of $4,500,000.00.

 

8. Intercompany Promissory Note issued by LTX-Credence (Deutschland) GmbH to
LTX-Credence Corporation.

 

9. Intercompany Promissory Note issued by Credence International Ltd. to
LTX-Credence Corporation.

 

10. Intercompany Promissory Note issued by LTX Credence Singapore Pte. Ltd to
LTX-Credence Corporation.

 

11. Intercompany Promissory Note issued by LTX-Credence Sdn BhD. to LTX-Credence
Corporation.



--------------------------------------------------------------------------------

Schedule 7.3(f)

Existing Liens

 

Debtor

  

Jurisdiction

  

UCC Filing No.

  

UCC Filing

Date

  

Secured Party

  

UCC Collateral Description

Credence Capital Corporation    CA    06-705888574    02/15/2006    Key
Equipment Finance Inc.    (a) Contracts, (b) Equipment, (c) credit enhancements
(d) all payments under the Contracts, (e) all Contract rights, (f) insurance
payments against Customers and/or third parties, (g) all rights under Vendor
Agreements with respect to the Equipment; and all accounts, general intangibles,
instruments and other rights to payment arising of the foregoing. The term
“Assigned Interests” does not include any intellectual property Multitest
Electronic Systems Inc.    DE    2011 1139032    03/28/2011    U.S. Bancorp
Business Equipment Finance Group    Equipment       2011 4437193    11/17/2011
   U.S. Bancorp Equipment Finance, Inc.    Equipment CA       127310271680   
04/24/2012    Avnet Electronics Marketing, A Group of Avnet, Inc.    All
inventory shipped by Avnet Everett Charles Technologies LLC    DE    2011
2084625    06/01/2011    U.S. Bancorp Equipment Finance, Inc.    Equipment      
2011 2722828    07/14/2011    U.S. Bancorp Equipment Finance, Inc.    Equipment
Everett Charles Technologies    AZ    2009-157-9946-9    05/1/2009    CLPF
Cotton Center, LP    Rent. All trade and other fixtures and inventory,
equipment, contract rights, accounts receivable and proceeds.

Multitest elektronische Systeme GmbH granted a lien on the land and buildings of
its facility in Rosenheim, Germany in connection with a loan agreement with
Commerzbank AG in May of 2014 to finance the purchase of such property.



--------------------------------------------------------------------------------

Schedule 7.8

Investments

ETZ Elektrisches Testzentrum fuer Leiterplatten GmbH (15.38%)

FTZ Fraes-und Technologiezentrum GmbH Frasdorf (39%)

See Schedule 7.2(d) items 6-9, and Schedule 4.15.



--------------------------------------------------------------------------------

Schedule 7.11

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

Schedule 7.15

Negative Pledge Clauses

Multitest elektronische Systeme GmbH granted a lien on the land and buildings of
its facility in Rosenheim, Germany in connection with a loan agreement with
Commerzbank AG in May of 2014 to finance the purchase of such property.



--------------------------------------------------------------------------------

Schedule 7.16

Clauses Restricting Subsidiary Distributions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

(Please see attached)



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of [•], 2014

made by

XCERRA CORPORATION

AND

EVERETT CHARLES TECHNOLOGIES LLC,

as the Borrowers,

and the other Grantors referred to herein,

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINED TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Other Definitional Provisions

     5    SECTION 2.  

GUARANTEE

     5   

2.1

 

Guarantee

     5   

2.2

 

Right of Contribution

     6   

2.3

 

No Subrogation

     6   

2.4

 

Amendments, etc.

     6   

2.5

 

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

     7   

2.6

 

Reinstatement

     9   

2.7

 

Payments

     9    SECTION 3.  

GRANT OF SECURITY INTEREST

     9   

3.1

 

Grant of Security Interests

     9   

3.2

 

Grantors Remains Liable

     11   

3.3

 

Perfection and Priority

     11    SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     12   

4.1

 

Title; No Other Liens

     12   

4.2

 

Perfected Liens

     13   

4.3

 

Jurisdiction of Organization; Chief Executive Office and Locations of Books

     13   

4.4

 

Inventory and Equipment

     13   

4.5

 

Farm Products

     13   

4.6

 

Pledged Collateral

     13   

4.7

 

Investment Accounts

     14   

4.8

 

Receivables

     14   

4.9

 

Intellectual Property

     14   

4.10

 

Instruments

     14   

4.11

 

Letter of Credit Rights

     15   

4.12

 

Commercial Tort Claims

     15    SECTION 5.  

COVENANTS

     15   

5.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     15   

5.2

 

Maintenance of Insurance

     15   

5.3

 

Maintenance of Perfected Security Interest; Further Documentation

     15   

5.4

 

Changes in Locations, Name, Etc.

     16   

5.5

 

Notices

     16   

5.6

 

Instruments; Investment Property

     16   

5.7

 

Securities Accounts; Deposit Accounts

     17   

5.8

 

Intellectual Property

     18   

5.9

 

Receivables

     19   

5.10

 

Defense of Collateral

     19   

5.11

 

Preservation of Collateral

     19   

5.12

 

Compliance with Laws, Etc.

     19   

 

Guarantee & Collateral Agreement

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.13

 

Location of Books and Chief Executive Office

     19   

5.14

 

Location of Collateral

     19   

5.15

 

Maintenance of Records

     20   

5.16

 

Disposition of Collateral

     20   

5.17

 

Liens

     20   

5.18

 

Expenses

     20   

5.19

 

Leased Premises; Collateral Held by Warehouseman, Bailee, Etc.

     20   

5.20

 

Chattel Paper

     20   

5.21

 

Commercial Tort Claims

     20   

5.22

 

Letter-of-Credit Rights

     20   

5.23

 

Shareholder Agreements and Other Agreements

     20    SECTION 6.  

REMEDIAL PROVISIONS

     21   

6.1

 

Certain Matters Relating to Receivables

     21   

6.2

 

Communications with Obligors; Grantors Remain Liable

     21   

6.3

 

Investment Property

     22   

6.4

 

Proceeds to be Turned Over To Administrative Agent

     23   

6.5

 

Application of Proceeds

     23   

6.6

 

Code and Other Remedies

     23   

6.7

 

Registration Rights

     24   

6.8

 

Intellectual Property License

     25   

6.9

 

Deficiency

     25    SECTION 7.  

THE ADMINISTRATIVE AGENT

     25   

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     25   

7.2

 

Duty of Administrative Agent

     27   

7.3

 

Authority of Administrative Agent

     27    SECTION 8.  

MISCELLANEOUS

     27   

8.1

 

Amendments in Writing

     27   

8.2

 

Notices

     27   

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     27   

8.4

 

Enforcement Expenses; Indemnification

     28   

8.5

 

Successors and Assigns

     28   

8.6

 

Set Off

     28   

8.7

 

Counterparts

     29   

8.8

 

Severability

     29   

8.9

 

Section Headings

     29   

8.10

 

Integration

     29   

8.11

 

GOVERNING LAW

     29   

8.12

 

Submission To Jurisdiction; Waivers

     29   

8.13

 

Acknowledgements

     30   

8.14

 

Additional Grantors

     30   

8.15

 

Releases

     30   

8.16

 

WAIVER OF JURY TRIAL

     30   

 

Guarantee & Collateral Agreement

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices, etc. Schedule 5    Equipment and Inventory Locations Schedule
6    Intellectual Property Schedule 7    Letter of Credit Rights Schedule 8   
Commercial Tort Claims

ANNEXES

 

Annex 1        Form of Assumption Agreement Annex 2    Form of Pledge Supplement

 

Guarantee & Collateral Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of [•],
2014 is made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, each a “Grantor” and,
collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among XCERRA
CORPORATION, a Massachusetts corporation (“Xcerra”), Everett Charles
Technologies LLC, a Delaware limited liability company (“ECT”, and together with
Xcerra, each, a “Borrower” and collectively, the “Borrowers”), the Lenders party
thereto and the Administrative Agent.

INTRODUCTORY STATEMENTS

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrowers;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and executed and delivered this Agreement in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. Defined Terms.

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Document, Equipment, Farm Products, Fixtures, General Intangible,
Goods, Instrument, Inventory, Letter-of-Credit Rights, Money, Securities Account
and Supporting Obligation.

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.

 

Guarantee & Collateral Agreement

 

1



--------------------------------------------------------------------------------

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), and (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and
(b) the right to obtain any renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained by a Grantor with a depositary institution.

“Discharge of Obligations”: as defined in the Credit Agreement.

“Excluded Accounts”: (i) Deposit Accounts used specifically and exclusively for
payroll, payroll taxes and other employee wage or benefit payments to or for a
Loan Party’s employees, (ii) Deposit Accounts and Securities Accounts that are
not maintained in the United States, (iii) Deposit Accounts and Securities
Accounts exclusively holdings funds and other property pledged as collateral to
secure Indebtedness permitted under Section 7.2(f) of the Credit Agreement, to
the extent permitted under the Credit Agreement, and (iv) Xcerra’s Deposit
Account designated as a CIGNA Account established for the purposes of payment of
insurance claims so long as the average balance in any such account does not
exceed $500,000 at any time, with amounts in excess thereof to be promptly
transferred to a Controlled Account.

“Excluded Assets”: collectively,

 

Guarantee & Collateral Agreement

 

2



--------------------------------------------------------------------------------

(a) Equipment and other fixed or capital assets owned by any Grantor on the date
hereof or hereafter acquired that is subject to a Lien securing a purchase money
obligation or Capital Lease Obligation not prohibited by the terms of the Credit
Agreement if the contract or other agreement pursuant to which such Lien is
granted (or the documentation providing for such purchase money obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such Equipment or other assets and proceeds of such Equipment or other assets;

(b) any leasehold interests of any Grantor;

(c) Capital Stock of any Excluded Foreign Subsidiary (other than Capital Stock
representing up to 66% of the total outstanding voting Capital Stock of any
Excluded Foreign Subsidiary that is a direct Subsidiary of a Grantor); and

(d) Excluded Accounts.

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Excluded Swap Obligation”: with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Grantor of, or the grant by such Grantor of a
security interest to secure, such obligations under a Specified Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Grantor or the grant of such
security interest becomes effective with respect to such obligations under a
Specified Swap Agreement or such guarantee. If any obligation to pay or perform
under any Specified Swap Agreement arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
obligations under a Specified Swap Agreement that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.

“Grantor”: as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any voting Capital Stock or other ownership interests of an Excluded Foreign
Subsidiary excluded from the definition of “Pledged Stock”), and (b) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Collateral.

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

 

Guarantee & Collateral Agreement

 

3



--------------------------------------------------------------------------------

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor; provided that in no event shall Pledged Collateral
include any Excluded Assets.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender, each Lender, any provider of any Bank Services, and any Qualified
Counterparty with whom any Borrower enters into a Specified Swap Agreement.

 

Guarantee & Collateral Agreement

 

4



--------------------------------------------------------------------------------

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark, any
such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2. Guarantee.

2.1 Guarantee.

(a) Each Grantor, other than the Borrowers, who has executed this Agreement as
of the date hereof, together with each Subsidiary of any Grantor who accedes to
this Agreement as a Grantor after the date hereof pursuant to Section 6.13 of
the Credit Agreement (each a “Guarantor” and, collectively, the “Guarantors”),
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers and the other Loan Parties
when due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations. In furtherance of the foregoing, and without limiting the
generality thereof, each Guarantor agrees as follows:

(i) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against any Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii) the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and any Borrower or
any other Guarantor with respect to the existence of any Event of Default.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

 

Guarantee & Collateral Agreement

 

5



--------------------------------------------------------------------------------

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e) No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from any Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

(f) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Guarantor, subject to avoidance under applicable
Requirements of Law relating to fraudulent conveyance or fraudulent transfer
(including the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act and Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Requirements of Law) (collectively,
"Fraudulent Transfer Laws"). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.2, and, for purposes of such analysis,
give effect to any discharge of intercompany debt as a result of any payment
made under the Agreement.

2.2 Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against any Borrower or any other Guarantor or any Collateral or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, in each
case, until the Discharge of Obligations. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time prior to the
Discharge of Obligations, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Secured Parties, shall be segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured

 

Guarantee & Collateral Agreement

 

6



--------------------------------------------------------------------------------

Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement, the other Loan Documents, the
Bank Services Agreements, the Specified Swap Agreements, and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all of the Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Secured Obligations and notice of or proof of reliance by
the Administrative Agent or any other Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Secured Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between any Borrower and any of the Guarantors on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor further waives:

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the other Guarantors with respect
to the Secured Obligations;

(b) any right to require any Secured Party to marshal assets in favor of any
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against any Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d) any defense arising by reason of any lack of corporate or other authority or
any other defense of any Borrower, such Guarantor or any other Person;

(e) any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f) any rights to set-offs and counterclaims;

(g) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against any Borrower or any other obligor of the Secured Obligations for
reimbursement; and

 

Guarantee & Collateral Agreement

 

7



--------------------------------------------------------------------------------

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to any Borrower, any Guarantor or any other Person,
(v) any merger, acquisition, consolidation or change in structure of any
Borrower, any Guarantor or any other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or Voting Stock of any Borrower,
any Guarantor or any other Person, (vi) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights under this
Guaranty or the other Loan Documents, including any Secured Party’s right to
receive payment of the Secured Obligations, or any assignment or other transfer,
in whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vi) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (vii) any other guaranty, whether by such Guarantor
or any other Person, of all or any part of the Secured Obligations or any other
indebtedness, obligations or liabilities of any Guarantor to any Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of any Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise in accordance with their respective terms;
(b) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Secured Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise; (c) the

 

Guarantee & Collateral Agreement

 

8



--------------------------------------------------------------------------------

time for any Borrower’s (or any other Loan Party’s) performance of or compliance
with any term, covenant or agreement on its part to be performed or observed
under any Loan Document may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as the Administrative Agent may deem
proper; (d) in addition to the Collateral, the Secured Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Secured Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; (e) any Secured Party may discharge or release,
in whole or in part, any other Guarantor or any other Loan Party or other Person
liable for the payment and performance of all or any part of the Secured
Obligations, and may permit or consent to any such action or any result of such
action, and shall not be obligated to demand or enforce payment upon any of the
Collateral, nor shall any Secured Party be liable to any Guarantor for any
failure to collect or enforce payment or performance of the Secured Obligations
from any Person or to realize upon the Collateral, and (f) the Secured Parties
may request and accept other guaranties of the Secured Obligations and any other
indebtedness, obligations or liabilities of any Borrower or any other Loan Party
to any Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims, including all Commercial Tort Claims listed in
Schedule 8 hereto;

(d) all Deposit Accounts;

(e) all Documents;

 

Guarantee & Collateral Agreement

 

9



--------------------------------------------------------------------------------

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property (including all Pledged Collateral);

(n) all Letter-of-Credit Rights;

(o) all Money;

(p) all Books and records pertaining to the Collateral

(q) all other property not otherwise described above; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing; provided, however, that
notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.

Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets or any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under the terms and conditions of the Credit
Agreement or (ii) to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that such security interest shall attach immediately at such
time as such Requirement of Law is not effective or applicable, or such
prohibition, breach, default or termination is no longer applicable or is
waived, and to the extent severable, shall attach immediately to any portion of
the Collateral that does not result in such consequences; and provided, further,
that no United States intent-to-use trademark or service mark application shall
be included in the Collateral to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark application under
Federal law. After such period, each Grantor acknowledges that such interest in
such trademark or service mark application shall be subject to a security
interest in favor of the Administrative Agent and shall be included in the
Collateral.

 

Guarantee & Collateral Agreement

 

10



--------------------------------------------------------------------------------

3.2 Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3 Perfection and Priority.

(a) Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of such Grantor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property, assignments, fixture filings, affidavits, reports
notices and all other documents and instruments, in such form and in such
offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
under and to accomplish the purposes of this Agreement. Each Grantor authorizes
the Administrative Agent to use the collateral description “all personal
property, whether now owned or hereafter acquired” or any other similar
collateral description in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent (and its counsel
and its agents) of any financing statement with respect to the Collateral made
prior to the date hereof.

(b) Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral comprised of certificated securities cannot be delivered to
or for the account of the Administrative Agent as provided in Section 5.6(b),
each applicable Grantor shall promptly take such other steps as may be necessary
or as shall be reasonably requested from time to time by the Administrative
Agent to effect a transfer of a perfected first priority security interest in
and pledge of such Pledged Collateral to the Administrative Agent for itself and
on behalf of and for the ratable benefit of the other Secured Parties pursuant
to the UCC. To the extent practicable, each such Grantor shall thereafter
deliver any such securities certificates representing Pledged Collateral to or
for the account of the Administrative Agent as provided in Section 5.6(b).

(d) Intellectual Property. (i) Each Grantor shall, in addition to executing and
delivering this Agreement, take such other action as may be necessary, or as the
Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in the Intellectual Property. (ii) No later than 45
days after the last day of the Fiscal Quarter during which any Grantor creates
or otherwise acquires any Intellectual Property after the date hereof which is
registered or becomes registered or the subject of an application for
registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, such Grantor shall modify this Agreement by amending

 

Guarantee & Collateral Agreement

 

11



--------------------------------------------------------------------------------

Schedule 6 to include any Intellectual Property which becomes part of the
Collateral and which was not included on Schedule 6 as of the date hereof (or as
updated after the date hereof) and, if requested by the Agent, execute and
deliver an amendment to this Agreement to be recorded with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as applicable, and take such
other action as may be necessary, or as the Administrative Agent or the Required
Lenders may reasonably request, to perfect the Administrative Agent’s security
interest in such Intellectual Property.

(e) Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. The Grantors shall comply with the provisions of
Section 6.12(e) of the Credit Agreement, to the extent applicable.

(f) Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts maintained in the United States (other than Excluded Accounts),
Securities Account maintained by a Grantor in the United States (other than
Excluded Accounts), Electronic Chattel Paper or Letter-of-Credit Rights,
including delivery of control agreements, as the Administrative Agent may
reasonably request, to perfect and continue perfected, maintain the priority of
or provide notice of the Administrative Agent’s security interest in such
Collateral, provided that at the applicable Grantor’s election, such control
agreement shall provide that unless the Administrative Agent has delivered a
notice of exclusive control or similar instruction under such control agreement,
the depositary or intermediary, as applicable, will comply with the instructions
of the applicable Grantor.

(g) Additional Subsidiaries. To the extent required pursuant to Section 6.12(c),
in the event that any Grantor acquires rights in any Subsidiary after the date
hereof, it shall deliver to the Administrative Agent a completed pledge
supplement, substantially in the form of Annex 2 (the “Pledge Supplement”),
together with all schedules thereto, reflecting the pledge of the Capital Stock
of such new Subsidiary (except to the extent such Capital Stock consists of
Excluded Assets). Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Administrative Agent shall attach to the
Pledged Collateral related to such Subsidiary immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a Pledge Supplement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to any Borrower thereunder (it being understood and agreed that the
conversion or continuation of Loans shall not be deemed to be an extension of
credit for purposes of Section 4 hereof), each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens. No financing statement, fixture filing or other public notice with
respect to all or any part of the Collateral is on file or of record or will be
filed in any public office, except such as have been filed as permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
each Grantor may, as part of its business, grant licenses to third parties to
use Intellectual Property owned, developed or licensed by such Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property. The Administrative
Agent and each other Secured Party understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

 

Guarantee & Collateral Agreement

 

12



--------------------------------------------------------------------------------

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (ii) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens of the
Administrative Agent on the Collateral (for the ratable benefit of the Secured
Parties) by operation of law, and, in the case of Collateral other than Pledged
Collateral, Liens permitted by Section 7.3 of the Credit Agreement. Unless an
Event of Default has occurred and is continuing, each Grantor has the right to
remove the Fixtures in which such Grantor has an interest within the meaning of
Section 9-334(f)(2) of the UCC.

4.3 Jurisdiction of Organization; Chief Executive Office and Locations of Books.
On the date hereof, such Grantor’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business, as the case may be,
are specified on Schedule 4. On the date hereof, all locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal record and beneficial owner thereof, (c) in the case of Pledged Stock
of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitute all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect in any material respect the voting or giving of written
consents with respect to any of the Pledged Stock pledged by such Grantor have
been disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor,
(i) to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged

 

Guarantee & Collateral Agreement

 

13



--------------------------------------------------------------------------------

Collateral Agreement by such Grantor or the other parties thereto, and
(iii) such Grantor has not knowingly waived or released any of its material
rights under or otherwise consented to a material departure from the terms and
provisions of any such Pledged Collateral Agreement.

4.7 Investment Accounts. Schedule 2 sets forth under the headings “Securities
Accounts” and “Commodity Accounts”, respectively, all of the Securities Accounts
and Commodity Accounts in which such Grantor has an interest as of the date
hereof. Except as disclosed to the Administrative Agent, such Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest (other than a
Permitted Lien) in, any such Securities Account or Commodity Account or any
securities or other property credited thereto;

(a) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest as of the date hereof,
and, except as otherwise disclosed to the Administrative Agent, such Grantor is
the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest (other than a Permitted Lien) in, any such
Deposit Account or any money or other property deposited therein; and

(b) In each case to the extent requested by the Administrative Agent, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC) that comprise Collateral to the extent required by the Credit
Agreement; (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in
Section 9-102 of the UCC) in each case to the extent such Securities Accounts,
Commodity Accounts, Securities Entitlements or Uncertificated Securities
comprise Collateral and such action is required by the Credit Agreement;
(iii) establish the Administrative Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts to the extent such Deposit
Accounts comprise Collateral and such action is required by the Credit
Agreement; and (iii) deliver all Instruments (as defined in Section 9-102 of the
UCC) to the Administrative Agent to the extent required hereunder.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable or other Right to Payment is evidenced by any Instrument (other
than checks, drafts or other Instruments that will be promptly deposited in an
Investment Account) or Chattel Paper, in any case in excess of $500,000, which
has not been delivered to the Administrative Agent. As of the date hereof, none
of the account debtors or other obligors in respect of Receivables owed to any
Grantor in excess of $1,000,000 in the aggregate is the government of the United
States or any agency or instrumentality thereof.

4.9 Intellectual Property. Schedule 6 lists all registrations and applications
for Intellectual Property (including registered Copyrights, Patents, Trademarks
and all applications therefor), in each case owned by such Grantor in its own
name on the date hereof.

4.10 Instruments. (i) Such Grantor has not previously assigned any interest in
any Instruments (including but not limited to the Pledged Notes) held by such
Grantor (other than such interests as have been or will be released on or before
the date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).

 

Guarantee & Collateral Agreement

 

14



--------------------------------------------------------------------------------

4.11 Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $250,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.22.

4.12 Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $500,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

SECTION 5. COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account or any
other account permitted under the Loan Documents), Certificated Security or
Chattel Paper evidencing an amount in excess of $500,000, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory and Equipment against loss by
fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) insuring such Grantor, the
Administrative Agent and the other Secured Parties against liability for
personal injury and property damage relating to such Inventory and Equipment,
such policies to be in such form and amounts and having such coverage risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business reasonably satisfactory to
the Administrative Agent and the other Secured Parties.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof (10 days for non-payment),(ii) name the Administrative Agent as
an additional insured party or loss payee, and (iii) be reasonably satisfactory
in all other respects to the Administrative Agent.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests of the Administrative
Agent (for the benefit of the Secured Parties) created by this Agreement as
perfected security interests having at least the priority described in
Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to Liens permitted under the Credit
Agreement and subject to the rights of such Grantor under the Loan Documents to
use and dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

 

Guarantee & Collateral Agreement

 

15



--------------------------------------------------------------------------------

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

5.4 Changes in Locations, Name, Etc. Such Grantor will not, except upon 15 days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, and
(b) if applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or sole place
of business, as appropriate:

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

(ii) change its name; or

(iii) except as permitted in Section 5.14, locate any material portion of
tangible Collateral in any state or other jurisdiction other than those in which
such Grantor operates as of the Closing Date.

5.5 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the security interests created hereby.

5.6 Instruments; Investment Property.

(a) Upon the request of the Administrative Agent, such Grantor will
(i) immediately deliver to the Administrative Agent, or an agent designated by
it, appropriately endorsed or accompanied by appropriate instruments of transfer
or assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property (other than Excluded Assets)
held by such Grantor, all letters of credit of such Grantor, and all other
Rights to Payment held by such Grantor at any time evidenced by promissory
notes, trade acceptances or other instruments, in any case with a value in
excess of $500,000, and (ii) provide such notice, obtain such acknowledgments
and take all such other action, with respect to any such Chattel Paper,
Documents and Letter-of-Credit Rights held by such Grantor, as the
Administrative Agent shall reasonably specify.

(b) If such Grantor shall receive any certificate (including any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization) in respect of the Capital Stock of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Collateral, or otherwise in respect thereof, in any
case with a value in excess of $500,000, such Grantor

 

Guarantee & Collateral Agreement

 

16



--------------------------------------------------------------------------------

shall accept the same as the agent of the Administrative Agent and the other
Secured Parties, hold the same in trust for the Administrative Agent and the
other Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations; provided that in no event shall this
Section 5.6(b) apply to any Excluded Assets. During the continuance of an Event
of Default, any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be paid over
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations, and in case any distribution of capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. During the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Secured Obligations.

(c) In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7 Securities Accounts; Deposit Accounts.

(a) With respect to any Securities Account (other than Excluded Accounts), such
Grantor shall cooperate with the Administrative Agent to cause any applicable
securities intermediary maintaining such Securities Account to show on its books
that the Administrative Agent is the entitlement holder with respect to such
Securities Account, and, if requested by the Administrative Agent, such Grantor
shall cooperate with the Administrative Agent to cause such securities
intermediary to enter into an agreement in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Securities Account
pursuant to which such securities intermediary shall agree to comply with the
Administrative Agent’s “entitlement orders” without further consent by such
Grantor, as requested by the Administrative Agent (provided that, at the
election of the Grantor, such control agreement shall permit the Grantor to
transfer funds and issue instructions unless the Administrative Agent has issued
a notice of exclusive control or similar instruction during the occurrence of an
Event of Default); and

(b) with respect to any Deposit Account (other than Excluded Accounts), such
Grantor shall (with respect to the Deposit Accounts subject to Section 6.10 and
Section 5.3 of the Credit Agreement, no later than the date specified therein)
cooperate with the Administrative Agent to cause any applicable depositary
institution maintaining such account to enter into an agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the Administrative Agent shall be granted “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account (provided that, at the
election of the Grantor, such control agreement shall permit the Grantor to
transfer funds and issue instructions unless the Administrative Agent has issued
a notice of exclusive control or similar instruction during the occurrence of an
Event of Default).

 

Guarantee & Collateral Agreement

 

17



--------------------------------------------------------------------------------

(c) The Administrative Agent agrees that it will only communicate “entitlement
orders” or “notices of exclusive control” or similar instructions with respect
to the Deposit Accounts and Securities Accounts of the Grantors after the
occurrence and during the continuance of an Event of Default.

(d) Such Grantor shall give the Administrative Agent prompt notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor and update Schedule 2 as necessary to reflect such new Deposit Account
or Securities Account.

5.8 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will, except as would not
reasonably be expected to result in a Material Adverse Effect (i) continue to
use each material Trademark in order to maintain such material Trademark in full
force free from any claim of abandonment for non-use, (ii) maintain as in the
past the quality of products and services offered under each such material
Trademark, (iii) use each such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such material Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain, to the extent available, a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such material Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public, except as would not reasonably be expected to result
in a Material Adverse Effect.

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired, except as would not reasonably be expected to result in a
Material Adverse Effect. Such Grantor will not (either itself or through
licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain, except as would not reasonably be expected to result in
a Material Adverse Effect.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person, except as would not reasonably be expected
to result in a Material Adverse Effect.

(e) Such Grantor will notify the Administrative Agent promptly if it knows that
any application or registration relating to any material Intellectual Property
has become forfeited, abandoned or dedicated to the public, or of any material
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same, in each
case except as would not reasonably be expected to result in a Material Adverse
Effect.

 

Guarantee & Collateral Agreement

 

18



--------------------------------------------------------------------------------

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
material Patent or Trademark with the U.S. Patent and Trademark Office, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of such Patent or Trademark from the U.S. Patent and Trademark
Office to the Administrative Agent, each within 45 days after the last day of
the fiscal quarter in which such filing or grant, as applicable, occurs.
Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Copyright
with the U.S. Copyright Office, such Grantor shall report the filing of the
initial application to the Administrative Agent not later than 45 days after the
last day of the fiscal quarter in which such filing occurred. Upon request of
the Administrative Agent, other than in respect of intent-to-use trademark or
service mark applications, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the U.S. Patent and Trademark
Office, the U.S. Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the material U.S. Intellectual Property, including filing
of applications for renewal, affidavits of use and affidavits of
incontestability, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property, except as would not
reasonably be expected to result in a Material Adverse Effect.

5.9 Receivables. Other than in the ordinary course of business or consistent
with its past practice, and except as would not reasonably be expected to result
in a Material Adverse Effect, such Grantor will not, (a) grant any extension of
the time of payment of any Receivable, (b) compromise or settle any Receivable
for less than the full amount thereof, (c) release, wholly or partially, any
Person liable for the payment of any Receivable, (d) allow any credit or
discount whatsoever on any Receivable or (e) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

5.10 [Reserved]

5.11 Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral, except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

5.12 Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

5.13 [Reserved].

5.14 Location of Collateral. Such Grantor will: (a) keep all material Collateral
held by such Grantor and all Books pertaining to the Rights of Payment of such
Grantor at the locations set forth in Schedule 5 or at such other locations as
may be disclosed in writing to the Administrative Agent pursuant

 

Guarantee & Collateral Agreement

 

19



--------------------------------------------------------------------------------

to clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 5.15 and Section 7.5 of the Credit Agreement and movements
of Collateral from one disclosed location to another disclosed location within
the United States), except upon at least 10 days’ prior written notice of any
removal to the Administrative Agent; and (b) give the Administrative Agent at
least 10 days’ prior written notice of any change in the locations set forth in
Schedule 5.

5.15 Maintenance of Records. Such Grantor will keep separate, accurate and
complete Books with respect to Collateral held by such Grantor, disclosing the
Administrative Agent’s security interest hereunder.

5.16 Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17 Liens. Such Grantor will keep the Collateral held by such Grantor free of
all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18 Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19 Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. At the
Administrative Agent’s request, such Grantor will use commercially reasonable
efforts to obtain from each Person from whom such Grantor leases any premises,
and from each other Person at whose premises any Collateral held by such Grantor
is at any time present (including any bailee, warehouseman or similar Person),
in each case where any Collateral in excess of $500,000 is maintained, any such
collateral access, subordination, landlord waiver, bailment, consent and
estoppel agreements as the Administrative Agent may require, in form and
substance reasonably satisfactory to the Administrative Agent.

5.20 Chattel Paper. Such Grantor will not create any Chattel Paper in excess of
$500,000 without placing a legend on such Chattel Paper acceptable to the
Administrative Agent indicating that the Administrative Agent has a security
interest in such Chattel Paper. Such Grantor will give the Administrative Agent
immediate notice if such Grantor at any time holds or acquires an interest in
any Chattel Paper, including any Electronic Chattel Paper and shall comply, in
all respects, with the provisions of Section 5.1 hereof.

5.21 Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with a potential value in excess of $500,000.

5.22 Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a potential value in excess of $500,000.

5.23 Shareholder Agreements and Other Agreements.

(a) Such Grantor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other similar agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and

 

Guarantee & Collateral Agreement

 

20



--------------------------------------------------------------------------------

shall enforce all of its rights thereunder, except, with respect to any such
Pledged Collateral Agreement relating to any Pledged Collateral issued by a
Person other than a Subsidiary of a Grantor, to the extent the failure to
enforce any such rights could reasonably be expected to materially and adversely
affect the value of the Pledged Collateral to which any such Pledged Collateral
Agreement relates.

(b) Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded on
any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.

SECTION 6. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account over which the Administrative Agent has control, subject
to withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the

 

Guarantee & Collateral Agreement

 

21



--------------------------------------------------------------------------------

receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent nor any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Administrative Agent’s reasonable discretion, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right (A) to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations in the
order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) any
and all of such Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) following the receipt of such
an instruction, unless otherwise expressly permitted hereby, pay any dividends
or other payments with respect to the Pledged Collateral or, as applicable, the
Pledged Notes directly to the Administrative Agent.

 

Guarantee & Collateral Agreement

 

22



--------------------------------------------------------------------------------

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account (other than Excluded Accounts) or instruct the bank at which any Deposit
Account (other than Excluded Accounts) is maintained to pay the balance of any
Deposit Account (other than Excluded Accounts) to or for the benefit of the
Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder during the occurrence of an Event of Default shall be held by
the Administrative Agent in a Collateral Account over which it maintains
control, within the meaning of the UCC. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
if an Event of Default has occurred and is continuing, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, in
accordance with the provisions of Section 6.5, only after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the

 

Guarantee & Collateral Agreement

 

23



--------------------------------------------------------------------------------

Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as is contemplated by
Section 8.3 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9615(a)(3) of the UCC, but only to the
extent of the surplus, if any, owing to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by any of them of any rights hereunder, except to the extent
caused by the gross negligence or willful misconduct of the Administrative Agent
or such Secured Party or their respective agents. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

6.7 Registration Rights.

(a) If the Administrative Agent shall, while an Event of Default has occurred
and is continuing, determine to exercise its right to sell any or all of the
Pledged Stock pursuant to Section 6.6, and if in the opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will use its best efforts to cause the
Issuer thereof to (i) execute and deliver, and cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales, the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that

 

Guarantee & Collateral Agreement

 

24



--------------------------------------------------------------------------------

the Administrative Agent and the other Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time when an Event of Default has occurred and is continuing or as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, an irrevocable, non-exclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, operate under, license, or sublicense any Intellectual
Property now owned or hereafter acquired by the Grantors in connection with such
exercise of rights and remedies.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, when an
Event of Default has occurred and is continuing, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following when an
Event of Default has occurred and is continuing:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

Guarantee & Collateral Agreement

 

25



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral, including, without limitation, to bring suits for any
infringement or impairment of any of the Grantor’s Intellectual Property;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Guarantee & Collateral Agreement

 

26



--------------------------------------------------------------------------------

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Guarantee & Collateral Agreement

 

27



--------------------------------------------------------------------------------

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all its costs and expenses incurred in collecting
against such Guarantor under the guaranty contained in Section 2 of this
Agreement or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to the Administrative Agent and of counsel to each other
Secured Party.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrowers would be required to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6 Set Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

 

Guarantee & Collateral Agreement

 

28



--------------------------------------------------------------------------------

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

 

Guarantee & Collateral Agreement

 

29



--------------------------------------------------------------------------------

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases.

(a) Upon the Discharge of Obligations, the Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, this Agreement shall terminate with respect to the Administrative Agent
and the other Secured Parties, and all obligations (other than those expressly
stated to survive such termination) of each Grantor to the Administrative Agent
or any other Secured Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party. At the sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral, as applicable. At the request and sole expense of the
Borrowers, a Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than a Grantor in a transaction
permitted by the Credit Agreement; provided that the Borrowers shall have
delivered to the Administrative Agent, at least ten days, or such shorter period
as the Administrative Agent may agree, prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrowers stating that such transaction is in compliance
with terms and provisions of the Credit Agreement and the other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN. WITHOUT
INTENDING IN ANY WAY TO LIMIT ANY GRANTOR’S AGREEMENT TO WAIVE THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial by jury is
not enforceable, each Grantor and the Administrative Agent agree that any and
all disputes or controversies of any nature between them arising at any time
shall be decided by a reference to a private judge, mutually selected by the
Grantors, the Administrative Agent and the Lenders (or, if they cannot agree, by
the Presiding

 

Guarantee & Collateral Agreement

 

30



--------------------------------------------------------------------------------

Judge of the Santa Clara County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and each Grantor hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including entering temporary restraining orders,
issuing preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. Grantors shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. Grantors agree that the
selected or appointed private judge shall have the power to decide all issues in
the action or proceeding, whether of fact of law, and shall report a statement
of decision thereon pursuant to the California Code of Civil Procedure § 644(a).
Nothing in this paragraph shall limit the right of the Administrative Agent or
any Lender at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation and
enforceability of this paragraph.

[remainder of page intentionally left blank]

 

Guarantee & Collateral Agreement

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS: XCERRA CORPORATION By:  

 

Name:  

 

Title:  

 

EVERETT CHARLES TECHNOLOGIES LLC By:  

 

Name:  

 

Title:  

 

Signature Page 1 to Guarantee and Collateral Agreement

 

Guarantee & Collateral Agreement

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:  

 

Name:  

 

Title:  

 

Signature Page 2 to Guarantee and Collateral Agreement

 

Guarantee & Collateral Agreement

 



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

[Schedules provided separately]

 

Guarantor

  

Notice Address

 

Guarantee & Collateral Agreement

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Class of Capital Stock

  

Certificate No.

  

No. of Shares / Units

Pledged Notes:

 

Grantor

  

Issuer

  

Date of Issuance

  

Payee

  

Principal Amount

Securities Accounts:

 

Grantor

  

Securities Intermediary

  

Address

  

Account Number(s)

Commodity Accounts:

 

Grantor

  

Commodities Intermediary

  

Address

  

Account Number(s)

Deposit Accounts:

 

Grantor

  

Depositary Bank

  

Address

  

Account Number(s)

 

Guarantee & Collateral Agreement

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

1. UCC Financing Statement naming Xcerra Corporation as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Massachusetts.

 

2. UCC Financing Statement naming Everett Charles Technologies LLC as “debtor”
and the Administrative Agent as “secured party” to be filed with the Secretary
of State of the State of Delaware.

 

[4. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of [            ] for the purpose of terminating UCC-1 Financing Statement
No. [            ] filed by [            ] against [BORROWER].]

 

[5. UCC-3 Termination Statement to be filed with the Secretary of State of the
State of [            ] for the purpose of terminating UCC-1 Financing Statement
No. [            ] filed by [            ] against [GUARANTOR].]

Copyright, Patent and Trademark Filings

[            ]

Other Actions

 

  1. Execution and delivery of SVB Deposit Account Control Agreement

 

  2. Execution and delivery of Merganser Securities Account Control Agreement

 

Guarantee & Collateral Agreement

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION,

CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS

 

Grantor

   Jurisdiction of
Organization    Organizational
Identification
Number    Location of Chief
Executive Office    Location of Books

 

Guarantee & Collateral Agreement

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

  

Address Location

 

Guarantee & Collateral Agreement

 

Schedule 5



--------------------------------------------------------------------------------

SCHEDULE 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of [NAME OF GRANTOR]

 

Jurisdiction

  

Patent No.

  

Issue Date

  

Inventor

  

Title

Pending Patent Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Serial No.

  

Filing Date

  

Inventor

  

Title

Issued Patents and Pending Patent Applications Licensed to [NAME OF GRANTOR]

[                    ]

 

Guarantee & Collateral Agreement

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Filing Date

  

Registered Owner

  

Mark

Pending Trademark Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Filing Date

  

Applicant

  

Mark

Registered Trademarks and Pending Trademark Applications Licensed to [NAME OF
GRANTOR]

[                             ]

 

Guarantee & Collateral Agreement

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of [NAME OF GRANTOR]

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

Pending Copyright Applications of [NAME OF GRANTOR]

 

Jurisdiction

  

Application No.

  

Application Date

  

Work of Authorship

Registered Copyrights and Pending Copyright Applications Licensed to [NAME OF
GRANTOR]

[                             ]

 

Guarantee & Collateral Agreement

 

Schedule 6



--------------------------------------------------------------------------------

SCHEDULE 7

LETTER OF CREDIT RIGHTS

 

Guarantee & Collateral Agreement

 

Schedule 7



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS

 

Guarantee & Collateral Agreement

 

Schedule 8



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [            ], is executed and delivered
by [            ] (the “Additional Grantor”), in favor of SILICON VALLEY BANK,
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to that certain Credit Agreement, dated as of [•], 2014 (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among XCERRA
CORPORATION, a Massachusetts corporation (“Xcerra”), Everett Charles
Technologies LLC, a Delaware limited liability company (“ECT”, and together with
Xcerra, each, a “Borrower” and collectively, the “Borrowers”), the Lenders party
thereto and the Administrative Agent. All capitalized terms not defined herein
shall have the respective meanings ascribed to such terms in such Credit
Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of November 27, 2013 in
favor of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Borrowers are required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date).

 

Guarantee & Collateral Agreement

 

Annex 1



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

Guarantee & Collateral Agreement

 

Annex 1



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

 

Guarantee & Collateral Agreement

 

Annex 1



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

 

To:    Silicon Valley Bank, as Administrative Agent Re:   
                                                              [Borrower] Date:
                                                                

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of November 27, 2013 (as amended, modified, renewed or extended from time to
time, the “Guarantee and Collateral Agreement”), among each Grantor party
thereto (each a “Grantor” and collectively, the “Grantors”), and Silicon Valley
Bank (the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.

The undersigned,             [insert name of Grantor], a
            [corporation, partnership, limited liability company, etc.],
confirms and agrees that all Pledged Collateral of the undersigned, including
the property described on the supplemental schedule attached hereto, shall be
and become part of the Pledged Collateral and shall secure all Secured
Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR] By:  

 

Name:  

 

Title:  

 

 

Guarantee & Collateral Agreement

 

Annex 2



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary

  

Number of Units/Shares

Owned

  

Certificate(s) Numbers

  

Date Issued

  

Class or Type of

Units or Shares

  

Percentage of

Subsidiary’s

Total Equity

Interests Owned

 

Guarantee & Collateral Agreement

 

Annex 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

XCERRA CORPORATION & EVERETT CHARLES TECHNOLOGIES LLC

Date:                  , 20            

This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Credit Agreement, dated as of [•], 2014, among XCERRA CORPORATION, a
Massachusetts corporation (“Xcerra”), EVERETT CHARLES TECHNOLOGIES LLC, a
Delaware limited liability company (collectively with Xcerra, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (each a “Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK
(“SVB”), as the Issuing Lender, and SVB, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) (as amended, restated, amended
and restated, supplemented, restructured or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Except as set forth on Attachment
2, such review did not disclose the existence at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence as of the date of this Compliance Certificate, of any condition or
event which constitutes a Default or an Event of Default.

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in [for compliance certificates provided with respect to
quarterly and annual Financial Statements: Sections 7.1(a), (b) and (c)(i) of
the Credit Agreement,][for compliance certificates provided with respect to
monthly Financial Statements where the Subject Month is not the end of a fiscal
quarter: Section 7.1(c)(ii) of the Credit Agreement,] as of the as of the
Statement Date set forth in such Attachment 3.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

[To the extent not previously disclosed to the Administrative Agent, an updated
Schedule 6 to the Guarantee and Collateral Agreement, listing any registered
patents, registered trademarks or registered copyrights issued to or acquired by
any Loan Party since [the Closing Date][during the most recent Fiscal
Quarter].]1

[Remainder of page intentionally left blank; signature page follows]

 

 

1  To be included in Compliance Reports delivered with respect to quarterly
financials only.

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

XCERRA CORPORATION By:  

 

Name:  

 

Title:  

 

EVERETT CHARLES TECHNOLOGIES LLC By:  

 

Name:  

 

Title:  

 

 

Exhibit B



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

The information described herein is as of [            ], [            ] (the
“Statement Date”), and pertains to the Test Period or Subject Period defined
below.

 

I.   Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio2      A.   
Consolidated EBITDA for the Subject Period:      (“Subject Period” means the
four fiscal quarter period ending on the Statement Date)         1.   
Consolidated Net Income for the Subject Period:    $                  2.   
Consolidated Interest Expense for the Subject Period:    $                  3.
   Provision for income taxes for the Subject Period:    $                  4.
   Depreciation expenses for the Subject Period:    $                  5.   
Amortization expenses for the Subject Period:    $                  6.    Costs
and expenses relating to the transactions contemplated under the Loan Documents
not in excess of $             in the aggregate:    $                  7.   
Non-cash stock compensation expense:    $                  8.    Non-cash
foreign exchange losses:    $                  9.    Other non-cash items
reducing Consolidated Net Income (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period):
   $                  10.    Other non-cash items increasing Consolidated Net
Income for the Subject Period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period):    $                  11.   

Consolidated EBITDA for the Subject Period

(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8+I.A.9 minus I.A.10):

   $            

 

2  Consolidated Fixed Charge Coverage Ratio only tested as of the end of each
Fiscal Quarter

 

Attachment 3



--------------------------------------------------------------------------------

  B.    Portion of taxes based on income actually paid by the Borrower and its
Subsidiaries in cash (net of any cash refunds received) during the Subject
Period:    $               C.    Consolidated Capital Expenditures (excluding
the principal amount funded with the Loans) for the Subject Period:   
$               D.    Consolidated Fixed Charges for the Subject Period:        
1.    Consolidated Interest Expense for the Subject Period:    $              
   2.    Scheduled payments made during the Subject Period by the Borrower and
its Subsidiaries on account of principal of Indebtedness of the Borrower and its
Subsidiaries (including scheduled principal payments in respect of the Term
Loans to the extent the Borrower has the right to continue or convert such Loans
pursuant to Section 2.13 of the Credit Agreement):3    $                  3.   
Consolidated Fixed Charges for the Subject Period (Lines I.C.1+I.C.2) (without
duplication):    $               E.    Consolidated Fixed Charge Coverage Ratio
for the Subject Period (ratio of Lines (I.A.11 minus I.B minus I.C.) to I.D.3):
                to 1      Minimum required:    1.50 to 1      Covenant
compliance:                 Yes ¨                No ¨    II.   Section 7.1(b) —
Consolidated Leverage Ratio4      A.    Consolidated Senior Indebtedness as of
the Statement Date:    $               B.    Consolidated EBITDA for the Subject
Period (Line I.A.11):    $               C.    Consolidated Leverage Ratio
(ratio of Line II.A to II.B):                 to 1      Maximum permitted:   
2.25 to 1      Covenant compliance:                 Yes ¨                 No ¨
  

 

 

3  For the first year following the Closing Date any calculation of Consolidated
Fixed Charges shall be made for the period of time from the Closing Date through
such date of calculation and annualized (x) with a multiple of     x for the
period ending             , 2014, (y) with a multiple of     x for the period
ending             , 2014, and (z) with a multiple of     x for the period
ending             , 2015.

4  Consolidated Leverage Ratio only tested as of the end of each Fiscal Quarter

 

Attachment 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [SECRETARY’S][MANAGING MEMBER’S] CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(e) of that certain Credit
Agreement, dated as of [•], 2014, among XCERRA CORPORATION, a Massachusetts
corporation (“Xcerra”), EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited
liability company (collectively with Xcerra, the “Borrower”), the several banks
and other financial institutions from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. The undersigned [Secretary][Managing Member] of [the
Borrower][insert the name of the certifying Loan Party, a [            ]
[corporation][limited liability company], the “Certifying Loan Party”] hereby
certifies as follows:

1. I am the duly elected and qualified [Secretary][Managing Member] of [the
Borrower][the Certifying Loan Party].

2. There are no liquidation or dissolution proceedings pending or, to my
knowledge, threatened against [the Borrower][the Certifying Loan Party], nor has
any other event occurred which could be reasonably likely to materially
adversely affect or threaten the continued [corporate][company] existence of
[the Borrower][the Certifying Loan Party].

3. [The Borrower][The Certifying Loan Party] is a [corporation][limited
liability company] duly [incorporated][organized], validly existing and in good
standing under the laws of the jurisdiction of its organization.

4. Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the Board of [Directors][Managers] of [the Borrower][the
Certifying Loan Party] authorizing the execution, delivery and performance of
the Loan Documents to which [the Borrower][the Certifying Loan Party] is a party
and all other agreements, documents and instruments to be executed, delivered
and performed in connection therewith. Such resolutions have not in any way been
amended, modified, revoked or rescinded, and have been in full force and effect
since their adoption up to and including the date hereof and are now in full
force and effect.

5. Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of [the Borrower][the Certifying Loan Party] as
amended to date and as in effect on the date hereof.

6. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
[Incorporation][Formation] of [the Borrower][the Certifying Loan Party] as
amended to date and as in effect on the date hereof, along with a long-form
good-standing certificate for [the Borrower][the Certifying Loan Party] from the
jurisdiction of its organization.

7. Attached hereto as Annex 4 are certificates of qualification as a foreign
corporation of [the Borrower][the Certifying Loan Party] issued by each
jurisdiction in which the [the Borrower][the Certifying Loan Party] is required
to be so qualified, except for any jurisdiction the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

 

Exhibit C



--------------------------------------------------------------------------------

8. The following persons are now duly elected and qualified officers of [the
Borrower][the Certifying Loan Party] holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers, acting alone, is duly authorized to execute and deliver on behalf
of [the Borrower][the Certifying Loan Party] each of the Loan Documents to which
it is a party and any certificate or other document to be delivered by [the
Borrower][the Certifying Loan Party] pursuant to the Loan Documents to which it
is a party:

 

Name    Office   Signature [                        ]   
[                        ]     

[                         ]

  

[                         ]

    [                        ]    [                        ]     
[                        ]    [                        ]     

[Signature page follows]

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

 

  Name:     Title:   [Secretary][Managing Member]

I, [            ], in my capacity as the [            ] of [the Borrower][the
Certifying Loan Party], do hereby certify in the name and on behalf of [the
Borrower][the Certifying Loan Party] that [            ] is the duly elected and
qualified [Secretary][Managing Member] of [the Borrower][the Certifying Loan
Party] and that the signature appearing above is [her][his] genuine signature.

 

Date: [                        ]           Name:         Title:    

 

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX1

RESOLUTIONS

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 2

[BY-LAWS][OPERATING AGREEMENT]

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 3

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]

AND

GOOD-STANDING CERTIFICATE

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 4

CERTIFICATES OF FOREIGN QUALIFICATION

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

[BORROWER NAME]

Date:                  ,               20             

To the Administrative Agent,

and each of the Lenders party

to the Credit Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(o) of that certain Credit Agreement, dated as of [•], 2014, among
XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”), EVERETT CHARLES
TECHNOLOGIES LLC, a Delaware limited liability company (collectively with
Xcerra, the “Borrower”), the several banks and other financial institutions from
time to time parties thereto (each a “Lender”, and collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender, and SVB as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement. The undersigned [Chief Financial
Officer] of the Borrower, in such capacity only and not in her/his individual
capacity, does hereby certify on behalf of each Loan Party and their respective
Subsidiaries as of the date hereof that:

 

1. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the applicable Loan Party or Subsidiary thereof would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

  (b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the applicable Loan Party or
Subsidiary thereof are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises.

 

  (c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the applicable Loan Party or Subsidiary
thereof as of the date hereof after giving effect to the Loans made by the
Lenders on the Closing Date and the consummation of the Transactions, determined
in accordance with GAAP consistently applied.

 

Exhibit D



--------------------------------------------------------------------------------

  (d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent or unliquidated liabilities of the applicable Loan Party or
Subsidiary thereof after giving effect to the Loans made by the Lenders on the
Closing Date and the consummation of the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities).

 

  (e) “will be able to pay its or their Stated Liabilities and Identified
Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through the Term Loan Maturity Date (and
after giving effect to the Loans made by the Lenders on the Closing Date and the
consummation of the Transactions), Xcerra and its consolidated Subsidiaries will
have sufficient assets and cash flow to pay its Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature.

 

  (f) “does not have Unreasonably Small Capital”

For the period from the date hereof through the Term Loan Maturity Date, after
giving effect to the Loans made by the Lenders on the Funding Date and the
consummation of the Transactions and all Indebtedness (including Indebtedness
incurred under the Credit Agreement) being incurred or assumed and Liens created
by the Loan Parties in connection therewith, Xcerra and its consolidated
Subsidiaries’ property is not an unreasonably small amount of capital with which
to conduct business.

2. For purposes of this Certificate, the undersigned has, or officers of the
Loan Parties under the direction and supervision of the undersigned have,
performed the following procedures as of and for the periods set forth below.

 

  (a) Reviewed the financial statements referred to in Section 5.1(c) of the
Credit Agreement.

 

  (b) Made inquiries of certain officials of the Loan Parties who have
responsibility for financial and accounting matters regarding (i) the existence
and amount of Identified Contingent Liabilities associated with the business of
the Loan Parties and (ii) whether the Pro Forma Financial Statements were
prepared in conformity with GAAP applied on a basis consistent with that of the
Borrower’s audited financial statements as of July 31, 2014.

 

  (c) Reviewed, to the satisfaction of the undersigned, the Loan Documents and
the respective Schedules and Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

Exhibit D



--------------------------------------------------------------------------------

  1. inquired of certain officials of the Loan Parties who have responsibility
for legal, financial and accounting matters as to the existence and estimated
liability with respect to all contingent liabilities associated with the
business of the Loan Parties; and

 

  2. confirmed with officers of the Loan Parties that, to the best of such
officers’ knowledge, (i) all appropriate items were included in Stated
Liabilities or Identified Contingent Liabilities and (ii) the amounts relating
thereto were the maximum estimated amount of liabilities reasonably likely to
result therefrom as of the date hereof.

 

  (e) Made inquiries of certain officers of the Loan Parties who have
responsibility for financial reporting and accounting matters regarding whether
they were aware of any events or conditions that, as of the date hereof, would
cause any Loan Party or Subsidiary thereof, after giving effect to the Loans
made by the Lenders on the Closing Date and the consummation of the
Transactions, to (i) have assets with a Fair Value that is less than the sum of
its Stated Liabilities and Identified Contingent Liabilities; (ii) have assets
with a Present Fair Salable Value that is less than the amount that will be
required to pay its Stated Liabilities and Identified Contingent Liabilities as
they become absolute and matured; (iii) have Unreasonably Small Capital; or
(iv) not be able to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable.

 

  (f) Have caused to be prepared the projections relating to the Loan Parties
and their Subsidiaries, which have been previously delivered to the
Administrative Agent and the Lenders, based on good faith estimates and
assumptions, and have re-examined such projections on the date hereof and
considered the effect thereon of any changes since the date of the preparation
thereof on the results projected therein. After such review, the undersigned
hereby certifies that in [his][her] opinion such projections are reasonable and
attainable (it being recognized by the Lenders that such projections of future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
contained therein) and such projections support the conclusions contained in
paragraph 3 below.

3. Based on and subject to the foregoing, the undersigned Chief Financial
Officer of Xcerra hereby certifies on behalf of each of the Loan Parties that,
on and as of the date hereof and after giving effect to the Loans made by the
Lenders on the Closing Date and the consummation of the Transactions, the
initial borrowings on the Closing Date and the application of the proceeds
thereof, it is my opinion that (i) the Fair Value of the assets of Xcerra and
its consolidated Subsidiaries exceeds the aggregate amount of Xcerra’s and its
consolidated Subsidiaries’ Stated Liabilities and Identified Contingent
Liabilities; (ii) the Present Fair Salable Value of the assets of Xcerra and its
consolidated Subsidiaries will be greater than the amount that will be required
to pay Xcerra’s and its consolidated Subsidiaries’ Stated Liabilities and
Identified Contingent Liabilities as they become absolute and matured;
(iii) Xcerra and its consolidated Subsidiaries do not have Unreasonably Small
Capital; and (iv) Xcerra and its consolidated Subsidiaries intend to and believe
that they will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

 

Exhibit D



--------------------------------------------------------------------------------

4. The Borrower does not intend, in receiving the Loans to be made on the
Closing Date and consummating the Transactions and the other transactions
contemplated by the Loan Documents, to delay, hinder, or defraud either present
or future creditors.

(Signature page follows)

 

Exhibit D



--------------------------------------------------------------------------------

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

[By:                                                                      
Name:                                                                       as
Chief Financial Officer of:

XCERRA CORPORATION,

a Massachusetts corporation]

[By:                                                                      
Name:                                                                       as
Chief Financial Officer of:

EVERETT CHARLES TECHNOLOGIES LLC,

a Delaware limited liability company]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

[BORROWER NAME]

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

 

1.    Assignor:                    2.    Assignee:           

 

[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3.    Borrower:    XCERRA CORPORATION, a Massachusetts corporation, and EVERETT
CHARLES TECHNOLOGIES LLC, a Delaware limited liability company 4.   
Administrative Agent:    SILICON VALLEY BANK 5.    Credit Agreement:    Credit
Agreement, dated as of [•], 2014, among XCERRA CORPORATION, a Massachusetts
corporation (“Xcerra”), EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited
liability company (collectively with Xcerra, the “Borrower”), the several banks
and other financial institutions from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”)

 

Exhibit E



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor

  

Assignee

   Facility
Assigned1    Aggregate
Amount of
Commitment /
Loans for all
Lenders2    Amount of
Commitment /
Loans Assigned3    Percentage
Assigned of
Commitment /
Loans4      CUSIP Number          $    $      %                $    $      %   
            $    $      %      

 

[7. Trade Date:             ]5

Assignment Effective Date:                  , 20             [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility”, “Term Facility”, etc.)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

5  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 

Exhibit E



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR1

[NAME OF ASSIGNOR] By:  

 

  Name:   Title:

ASSIGNEE2

[NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

 

1  Add additional signature blocks as needed.

2  Add additional signature blocks as needed.

 

Exhibit E



--------------------------------------------------------------------------------

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

By  

 

  Name:   Title: By  

 

  Name:   Title: [Consented to:]3 [NAME OF RELEVANT PARTY] By  

 

  Name:   Title: [NAME OF RELEVANT PARTY] By  

 

  Name:   Title:

 

 

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b) of
the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) attached
to the Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any of the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

 

Exhibit E



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [•], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”),
EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company
(collectively with Xcerra, the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By  

 

Name:   Title:  

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [•], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”),
EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company
(collectively with Xcerra, the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant] By  

 

Name:   Title:  

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [•], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”),
EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company
(collectively with Xcerra, the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant] By    

Name:

Title:

 

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [•], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”),
EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company
(collectively with Xcerra, the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender”, and collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the
Issuing Lender, and SVB as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender] By    

Name:

Title:

 

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF TERM LOAN NOTE

XCERRA CORPORATION & EVERETT CHARLES TECHNOLOGIES LLC

THIS TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS TERM LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[            ]    [insert Closing Date]

FOR VALUE RECEIVED, the undersigned, XCERRA CORPORATION, a Massachusetts
corporation (“Xcerra”) and EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited
liability company (collectively with Xcerra, the “Borrower”), hereby
unconditionally promises to pay to [insert name of applicable Lender] (the
“Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, the principal amount of (a) [insert amount of applicable
Lender’s Term Commitment] ($[            ]), or, if less, (b) the aggregate
unpaid principal amount of the Term Loans made by the Lender pursuant to the
Credit Agreement referred to below. The principal amount hereof shall be paid in
the amounts and on the dates specified in Section 2.3 of the Credit Agreement.
The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

The holder of this Term Loan Note (this “Note”) is authorized to indorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such indorsement shall constitute prima facie evidence of
the accuracy of the information indorsed. The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

This Note (a) is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of [•], 2014, among the Borrower, the several banks and other financial
institutions or entities from time to time party thereto as lenders, and SILICON
VALLEY BANK, as Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement, and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Exhibit G-2



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, notice, and protest.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

XCERRA CORPORATION, as a Borrower By:     Name:     Title:     EVERETT CHARLES
TECHNOLOGIES LLC, as a Borrower By:     Name:     Title:    

 

Exhibit G-2



--------------------------------------------------------------------------------

Schedule A

to Term Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR
Loans

  

Amount

Converted to

ABR Loans

  

Amount of Principal
of

ABR Loans Repaid

  

Amount of ABR

Loans Converted to

Eurodollar Loans

  

Unpaid Principal

Balance

of ABR Loans

  

Notation

Made By

 

Exhibit G-2



--------------------------------------------------------------------------------

Schedule B

to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar

Loans

  

Amount
Converted to

Eurodollar
Loans

  

Interest Period
and

Eurodollar Rate

with

Respect Thereto

  

Amount of
Principal of

Eurodollar Loans

Repaid

  

Amount of
Eurodollar

Loans Converted

to

ABR Loans

  

Unpaid Principal

Balance of

Eurodollar

Loans

  

Notation

Made By

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COLLATERAL INFORMATION CERTIFICATE

(Please see attached)

 

Exhibit H



--------------------------------------------------------------------------------

COLLATERAL INFORMATION CERTIFICATE

XCERRA CORPORATION

AND

ECT, LLC

AS THE BORROWER

Dated as of December [    ], 2014



--------------------------------------------------------------------------------

COLLATERAL INFORMATION CERTIFICATE

To: Silicon Valley Bank, as Administrative Agent

THIS COLLATERAL INFORMATION CERTIFICATE is being delivered pursuant to
Section 5.1 of that certain Credit Agreement, dated as of December [    ], 2014
(the “Credit Agreement”), among XCERRA CORPORATION, a Massachusetts corporation
(“Xcerra”) and ECT, LLC, a Delaware limited liability company (“ECT”, and
together with Xcerra, collectively, the “Borrower”), the lenders party thereto
(the “Lenders”), and Silicon Valley Bank, as administrative agent for such
Lenders (in such capacity, the “Administrative Agent”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Credit Agreement or the other Loan
Documents referenced therein. Other terms which are used but not otherwise
defined herein but which are defined in Article 8 or Article 9 of the UCC shall
have the respective meanings set forth in such applicable Article of the UCC.

The undersigned, being the duly appointed Chief Financial Officer of the
Borrower and a Responsible Officer of each other Loan Party, hereby certifies on
behalf of each Loan Party that:

NAMES:

 

1. The exact legal name of the Borrower and each other Loan Party as it appears
in its respective organizational papers, its respective jurisdiction of
formation, its respective organizational identification number and its
respective date of formation, is as follows:

 

Name of Loan Party

   Jurisdiction of Formation    Organizational Identification No.   
Date of Formation         

 

2. Set forth below is each other legal name that each Loan Party has had during
the last five years, together with the date of the relevant change:

 

Loan Party

   Prior Legal Name    Date of Name Change      

 

2



--------------------------------------------------------------------------------

3. Within the past five years, the following Persons have been merged into a
Loan Party or such Loan Party has acquired all or a material portion of the
assets of such Person (provide names, dates and brief description of
transaction):

 

Loan Party

   Name of Party Merged
with or Acquired    Date of Merger or
Asset Acquisition    Description of Transaction         

 

4. The following is a list of all other names (including trade names or similar
appellations) used by a or any of its divisions or other business units at any
time during the past five years:

 

Loan Party

   Other Names Used Within Last Five Years   

 

5. The following is a list of all the share or membership certificates
evidencing equity interests (other than publicly traded equity interests) of
each Loan Party, including the record owners, the certificate numbers, the
certificate dates and the number of shares or percentage of membership interests
represented by such certificates:

 

Loan Party

   Certificate Number    Certificate/Issuance
Date    No. Shares or
Ownership Percentage    Record Owner            

 

6. No stock, debt instruments, cash collateral or other property of any Loan
Party has been pledged to any Person, except as follows:

 

Loan Party

   Description of Liens   

LOCATIONS:

 

7. The chief executive office of each Loan Party is located at the addresses
specified below:

 

Loan Party

   Address of Chief Executive Office   

 

3



--------------------------------------------------------------------------------

8. The following is a list of all locations not identified in Item 5, above,
where each Loan Party maintains its books and records relating to the
Collateral:

 

Loan Party

   Address where Books and Records are Maintained   

 

9. The following is a list of all locations where any of the Collateral
comprising Goods, including Inventory, Equipment or Fixtures (other than motor
vehicles and other mobile goods to the extent in transit from time to time), is
located:

 

Loan Party

   Locations   

 

10. The following is a list of all real property owned of record and
beneficially by each Loan Party:

 

Loan Party

   Description of Real Property   

 

11. The following is a list of all real property leased or subleased by or to
each Loan Party, whether by way of a ground lease, a master lease, a standard
site lease, license or otherwise (each a “Lease”) (include the name of each of
the parties to each Lease as it appears on the Lease, and the address of the
relevant premises under such Lease).

 

Loan Party

   Parties to Lease    Address of Leased Premises    Description of Lease      
  

 

12. Each of the following firms provides insurance services for the Loan
Parties.

 

Loan Party

   Name of Insurance Provider   

 

13. Each Loan Party maintains the following insurance with respect to itself and
its properties:

 

Loan Party

   Insurance Provider    Policy Type and Number   
Description of Coverage Amounts         

 

4



--------------------------------------------------------------------------------

INFORMATION ABOUT COLLATERAL:

Material Contracts:

 

14. The following is a list of all material licenses or sublicenses pursuant to
which any third party licenses or sublicenses to a Loan Party the right to use
any intellectual property rights, including any right to use any software or any
patent, trademark or copyright exclusive or any mass market, non-customized
licenses or sublicenses (collectively, the “Inbound Licenses”):

 

Loan Party

   Licensor of Inbound License    Name and Date of
License Agreement    Description of Licensed Intellectual Property
Rights         

 

15. The following is a list of all material licenses or sublicenses pursuant to
which each Loan Party licenses or sublicenses to any third party the right to
use any intellectual property rights, including any right to use any software or
any Patent, Trademark or Copyright (collectively, the “Outbound Licenses”):

 

Loan Party

   Licensee under Outbound License    Name and Date of
License Agreement    Description of Licensed Intellectual Property
Rights         

 

16. The following is a list of (and the location of) all material equipment and
other personal property leased or subleased by each Loan Party from any third
party, whether leased individually or jointly with others (include the name of
the lessor or sublessor as it appears on the lease or sublease, the title of the
applicable lease or sublease as amended to date, including all schedules
thereto, and a general description of leased equipment and other property, the
address at which such equipment and other property is located (collectively, the
“Personal Property Leases”)):

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Personal Property Lease    Description of Leased/Subleased
Equipment    Address where Leased/Subleased
Equipment is Located         

 

5



--------------------------------------------------------------------------------

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Lease/Sublease    Description of Leased/Subleased
Equipment    Address where Leased/Subleased
Equipment is Located         

[NAME OF LOAN PARTY]

 

Lessor/Sublessor

   Title of Lease/Sublease    Description of Leased/Subleased
Equipment    Address where Leased/Subleased
Equipment is Located         

 

17. The following is a list of all material contracts and agreements, including
collective bargaining agreements, and employment agreements, to which each Loan
Party is a party or in which it has an interest relating to material employees
(collectively, the “Employee Contracts”):

 

Loan Party

   Description of Employee Contract   

 

18. The following is a list of all other material contracts and agreements of
any kind or nature (to the extent not otherwise previously listed in this
Collateral Information Certificate) to which any Loan Party is a party or in
which it has an interest (collectively, the “Other Material Contracts”):

 

Loan Party

   Description of Other Material Contract   

Government Licenses:

 

19. The following is a list of all material federal, state and other
governmental licenses or authorizations required or reasonably necessary to
operate the each Loan Party’s business as currently conducted or as contemplated
by such Loan Party to be operated immediately after the Closing Date
(collectively, the “Governmental Licenses”):

 

Loan Party

   Description of Governmental License   

 

6



--------------------------------------------------------------------------------

Intellectual Property:

 

20. The following is a list of domestic and foreign registered patents and
patent applications owned, licensed or otherwise used by each Loan Party,
whether individually or jointly with others:

Issued Patents of [NAME OF LOAN PARTY]

 

Jurisdiction

   Patent No.    Issue Date    Inventor    Title            

Pending Patent Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Serial No.    Filing Date    Inventor    Title            

Issued Patents and Pending Patent Applications Licensed to or used by [NAME OF
LOAN PARTY]

[                                         ]

Issued Patents of [NAME OF LOAN PARTY]

 

Jurisdiction

   Patent No.    Issue Date    Inventor    Title            

Pending Patent Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Serial No.    Filing Date    Inventor    Title            

 

7



--------------------------------------------------------------------------------

Issued Patents and Pending Patent Applications Licensed to or used by [NAME OF
LOAN PARTY]

[                                         ]

 

21. The following is a list of domestic and foreign registered trademarks,
trademark registrations, service mark registrations, tradenames or applications
therefor, owned, licensed or otherwise used by each Loan Party, whether
individually or jointly with others:

Registered Trademarks of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration
Date    Filing Date    Registered Owner    Mark
              

Pending Trademark Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Filing Date    Applicant    Mark            

Registered Trademarks and Pending Trademark Applications Licensed to or used by
[NAME OF LOAN PARTY]

[                                         ]

Registered Trademarks of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration
Date    Filing Date    Registered Owner    Mark
              

Pending Trademark Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Filing Date    Applicant    Mark            

 

8



--------------------------------------------------------------------------------

Registered Trademarks and Pending Trademark Applications Licensed to or used by
[NAME OF LOAN PARTY]

[                                         ]

 

22. The following is a list of domestic and foreign copyrights, copyright works,
copyright registrations and applications therefor, owned. licensed or used by
each Loan Party, whether individually or jointly with others:

Registered Copyrights of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration Date    Work of Authorship         

Pending Copyright Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Application Date    Work of Authorship         

Registered Copyrights and Pending Copyright Applications Licensed to or used by
[NAME OF LOAN PARTY]

[                                         ]

Registered Copyrights of [NAME OF LOAN PARTY]

 

Jurisdiction

   Registration No.    Registration Date    Work of Authorship         

Pending Copyright Applications of [NAME OF LOAN PARTY]

 

Jurisdiction

   Application No.    Application Date    Work of Authorship         

Registered Copyrights and Pending Copyright Applications Licensed to or used by
[NAME OF LOAN PARTY]

[                                         ]

 

9



--------------------------------------------------------------------------------

Investment Property and Deposits:

 

23. The Loan Parties hold notes payable from the following Persons:

 

Loan Party

   Date of Note    Maturity Date of Note    Principal Amount of
Note    Name of Note Obligor    Are Note
Obligations
Secured (Y or N)               

 

24. The Loan Parties maintain the following deposit accounts (including demand,
time, savings, passbook or similar accounts) with depositary banks:

 

Loan Party

   Type of Account (i.e. Payroll, Operations,
Cash Management, etc.)    Name of Depository Bank    Account No.    Is Account
Currently Blocked
or Restricted
(Y/N)            

 

25. The Loan Parties beneficially own “investment property” in the following
securities accounts held with securities intermediaries:

 

Loan Party

   Name of Securities Intermediary    Account No.    Description of
Investment Property    Is Account
Currently Blocked
or Restricted
(Y/N)            

 

26. The Loan Parties beneficially own the following stocks, bonds, investment
securities, partnership and joint venture investments and other investments:

Limited Liability Company Interests

 

Loan Party

   Issuer of Interests    Number of Units Owned    Dates Units Issued   
Percentage
Ownership
Interest            

 

10



--------------------------------------------------------------------------------

Partnership Interests

 

Loan Party

   Issuer of Interests    Percentage Ownership Interest    Type of
Partnership
Interest (GP/LP)         

Corporate Stock/Shares

 

Loan Party

   Issuer of Stock/Shares    Number of
Shares Owned    Certificate Dates    Percentage
Ownership
Interest    Class of
Stock/Shares
Owned               

Other Assets

 

27. The Loan Parties own the following types of assets:

 

Loan Party

   Aircraft (Y/N)    Motor Vehicles (Y/N)    Vessels, Boats, Ships (Y/N)   
Franchise Agreements (Y/N)    Commercial Tort Claims
(Y/N)               

 

28. The Borrower’s assets are encumbered by liens of third parties as follows:

[NAME OF LOAN PARTY]

 

Name of Lienholder

   UCC Filing
Jurisdiction    UCC Filing Date and
No.    Description of Collateral
Covered by Lien    Description of Obligations Secured by Lien            

[NAME OF LOAN PARTY]

 

Name of Lienholder

   UCC Filing
Jurisdiction    UCC Filing Date and
No.    Description of Collateral
Covered by Lien    Description of Obligations Secured by Lien            

 

11



--------------------------------------------------------------------------------

[NAME OF LOAN PARTY]

 

Name of Lienholder

   UCC Filing
Jurisdiction    UCC Filing Date and
No.    Description of Collateral
Covered by Lien    Description of Obligations Secured by Lien            

 

29. The following is a list of all letters of credit as to which any Loan Party
is the beneficiary or otherwise has any right to payment or performance:

 

Loan Party Beneficiary

   Name of Issuer    Name of Account Party    Letter of Credit No. and
Amount    Standby or Commercial Letter of
Credit?            

INFORMATION ABOUT THE LOAN PARTIES:

 

30. Each Loan Party is qualified to do business in the following jurisdictions
as of the Closing Date:

 

Loan Party

   Jurisdictions in which Qualified to do Business   

 

31. Each Loan Party has the following subsidiaries:

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or Formation   
Organizational Identification Number    Percentage of Equity Interests
Owned         

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or Formation   
Organizational Identification Number    Percentage of Equity Interests
Owned         

 

12



--------------------------------------------------------------------------------

[NAME OF LOAN PARTY]

 

Name of Subsidiary

   Jurisdiction of Organization or Formation   
Organizational Identification Number    Percentage of Equity Interests
Owned         

 

32. List all formation documents and material equity holders agreements
pertaining to each Loan Party or to which any Loan Party is a party, including
operating agreements, partnership agreements, bylaws, certificates of formation,
certificates or articles of organization, certificates or articles of
incorporation, shareholder or other equityholders agreements, trust or voting
rights agreements, registration rights agreements, warrants and warrant purchase
agreements, convertible debt documents and options and other equity incentive
plans. The undersigned certifies that each such agreement is in full force and
effect, and has not been modified, amended, supplemented or restated except as
listed.

 

Loan Party

   Description of Document/Agreement   

 

33. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against any Loan Party in an indefinite amount
or in an amount in excess of $50,000:

 

Loan Party

   Description of Pending or Threatened Litigation   

 

34. Each Loan Party has directly or indirectly guaranteed the following
obligations of third parties:

[NAME OF LOAN PARTY]

 

Name of Principal Obligor

   Description of Guaranteed Obligations    Maximum Amount of Guaranteed
Obligations    Term of Guaranty         

[NAME OF LOAN PARTY]

 

Name of Principal Obligor

   Description of Guaranteed Obligations    Maximum Amount of Guaranteed
Obligations    Term of Guaranty         

 

13



--------------------------------------------------------------------------------

The Borrower undertakes to notify the Administrative Agent of any change or
modification to any of the foregoing information occurring prior to the Closing
Date.

The undersigned hereby certifies the foregoing information to be true and
correct in all material respects and executes this Collateral Information
Certificate as of the date first written above on behalf of the Borrower and
each other Loan Party.

 

XCERRA CORPORATION, AS BORROWER By:  

 

Name:  

 

Title:  

 

ECT, LLC, AS BORROWER By:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

SCHEDULES TO THE COLLATERAL INFORMATION CERTIFICATE

(Please see attached schedules)



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF BORROWING

XCERRA CORPORATION & EVERETT CHARLES TECHNOLOGIES LLC

Date:                     

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

Re: Credit Agreement, dated as of [•], 2014 (as amended, modified, supplemented
or restated from time to time, the “Credit Agreement”), by and among XCERRA
CORPORATION, a Massachusetts corporation (“Xcerra”), EVERETT CHARLES
TECHNOLOGIES LLC, a Delaware limited liability company (collectively with
Xcerra, the “Borrower”), the several banks and other financial institutions from
time to time parties thereto (each a “Lender”, and collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender, and SVB as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section 2.2 of the Credit Agreement, of the borrowing of a
Term Loan.

1. The requested Borrowing Date, which shall be a Business Day, is             .

2. The aggregate amount of the requested Loan is $25,000,000.

3. The requested Loan shall consist of $            of ABR Loans and
$            of Eurodollar Loans.

4. The duration of the Interest Period for the Eurodollar Loans included in the
requested Loan shall be             [one][two][three][six] months.

5. [Insert instructions for remittance of the proceeds of the applicable Loans
to be borrowed]

6. The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed Loan before and after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a) each representation and warranty of each Loan Party contained in or pursuant
to any Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b) no Default or Event of Default exists or will occur after giving effect to
the extensions of credit requested herein.

[Signature page follows]

 

Exhibit I



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

XCERRA CORPORATION By:  

 

Name:  

 

Title:  

 

EVERETT CHARLES TECHNOLOGIES LLC By:  

 

Name:  

 

Title:  

 

For internal Bank use only

 

Eurodollar Pricing Date

   Eurodollar Rate    Eurodollar Variance     Maturity Date         —   %   

 

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF CONVERSION/CONTINUATION

XCERRA CORPORATION & EVERETT CHARLES TECHNOLOGIES LLC

Date:                                 

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention:

 

RE: Credit Agreement, dated as of [•], 2014 (as amended, modified, supplemented
or restated from time to time, the “Credit Agreement”), by and among XCERRA
CORPORATION, a Massachusetts corporation (“Xcerra”), EVERETT CHARLES
TECHNOLOGIES LLC, a Delaware limited liability company (collectively with
Xcerra, the “Borrower”), the several banks and other financial institutions from
time to time parties thereto (each a “Lender”, and collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender, and SVB as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement.

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1. The date of the [conversion] [continuation] is             .

2. The aggregate amount of the proposed Loans to be [converted] [continued]
is $ 

3. The Loans are to be [converted into] [continued as] [Eurodollar] [ABR] Loans.

4. The duration of the Interest Period for the Eurodollar Loans included in the
[conversion] [continuation] shall be [one][two][three][six] months.

5. The undersigned on behalf of the Borrower, hereby certifies that no Default
or Event of Default exists or shall occur after giving effect to the
[conversion] [continuation] requested to be made on such date.

[Signature page follows]

 

Exhibit J



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

XCERRA CORPORATION By:  

 

Name:  

 

Title:  

 

EVERETT CHARLES TECHNOLOGIES LLC By:  

 

Name:  

 

Title:  

 

For internal Bank use only

 

Eurodollar Pricing Date

   Eurodollar Rate    Eurodollar Variance     Maturity Date         —   %   

 

Exhibit J